Exhibit 10.13

LOGO [g228418ex10_43covpg1.jpg]

PURCHASING AGREEMENT

Products

 

Vendor:    Cardiovascular Systems Inc Products:    ORBITAL ATHERECTOMY SYSTEM
Effective Date:    July 15, 2011 Agreement Number:    4037

Version Date: May 21, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.0    Definitions      1    2.0    General Purchasing Provisions      4    3.0
   GPO Fees, Rebates, Reporting, Prices, Payments      6    4.0    EDI and
E-Commerce      8    5.0    Price Warranty      8    6.0    State Sales or Use
Taxes      9    7.0    Vendor Delivery Performance; Customer Service      10   
8.0    Shipment, Risk of Loss, Freight Charges      11    9.0    Warranties and
Disclaimer of Liability      12    10.0    Indemnity      18    11.0   
Confidentiality      19    12.0    Insurance      20    13.0    Termination of
Agreement      21    14.0    Books, Records and Compliance Requirements      22
   15.0    Merger of Terms      25    16.0    Modifications of Terms      26   
17.0    Minority and Women Owned Business Enterprises      27    18.0    Notices
     27    19.0    New Technology      28    20.0    Contracting for
Environmentally Acceptable Products      28    21.0    Miscellaneous      28   
Exhibits A-E   



--------------------------------------------------------------------------------

LOGO [g228418ex10_43pg1.jpg]

PURCHASING AGREEMENT

This Purchasing Agreement, dated July 15, 2011, is entered into by HealthTrust
Purchasing Group, L.P., a Delaware limited partnership, having its principal
place of business at 155 Franklin Road, Suite 400, Brentwood, TN 37027
(hereinafter referred to as “HPG”), and the following entity:

Cardiovascular Systems Inc, a Delaware corporation,

Address:    651 Campus Drive    St. Paul, MN 55112

(hereinafter referred to as “Vendor”), for the primary purpose of establishing
the terms and conditions pursuant to which Participants (as hereinafter defined)
may purchase certain products and services from Vendor.

WHEREAS, HPG is organized as a group purchasing organization with various
healthcare providers belonging to HPG as Participants;

WHEREAS, Participants have entered into Participation Agreements (as hereinafter
defined) with HPG, which permit Participants and their Affiliates (as
hereinafter defined) to obtain products and services under purchasing agreements
between HPG and its vendors, provided Participants comply with the purchaser
obligations stated in the purchasing agreements and Participants’ obligations
under the Participation Agreements; and

WHEREAS, Vendor desires to offer certain of its products and/or services to
Participants;

NOW, THEREFORE, HPG and Vendor hereby agree that Vendor shall provide the
products and/or services described herein to Participants in accordance with the
terms and conditions set forth herein.

 

1.0 Definitions

 

  1.1. “Affiliates” as applied to any particular entity, is defined as those
entities, businesses, facilities, and enterprises, that are controlled by,
controlling, or under common control with a stated entity, including, without
limitation, all parent corporations and their respective subsidiaries and
affiliates, joint ventures, limited liability companies and partnerships,
together with any and all entities and businesses to which any of the
above-described entities provide management services or purchasing services.
“Control” as used herein means the ability to direct the affairs of an entity,
whether through ownership of at least a majority interest in an entity or by
contract.

 

  1.2. “Agreement” shall be defined as this purchasing agreement, including the
Exhibits, attachments, and other documents referenced herein, as amended from
time to time.

 

Page 1 of 31



--------------------------------------------------------------------------------

  1.3. “Cause” shall be defined as any failure to perform or observe any
material covenant or obligation contained in this Agreement, including any
violation of state or federal laws, rules or regulations which would prohibit a
Party or any Purchaser, as applicable, from participating in federal or state
healthcare programs.

 

  1.4. “Confidential Information” shall be defined as information related to the
business of a Party, Purchasers and their Affiliates, clients and patients that
may be obtained as the result of performance under this Agreement. Confidential
Information shall include, but is not limited to, the list of Participants, the
terms of this Agreement, including the prices for Products and Services, and the
sales volumes of Products and Services, in the aggregate or by Purchaser.
Subject to the HIPAA Requirements (as defined in Section 11.3) and any
applicable law or regulation, Confidential Information shall not include:
(a) information that is publicly known prior to the disclosure or becomes
publicly known through no wrongful act of the Receiving Party; (b) information
that was in lawful possession of the Receiving Party prior to the disclosure and
was not received as a result of any breach of confidentiality with respect to
the Disclosing Party; (c) information that was independently developed by the
Receiving Party without use of information received hereunder; or
(d) information which the Receiving Party is required to disclose by law, court
order, subpoena or regulatory agency request, provided that immediate notice of
such request is given to the Disclosing Party to provide an opportunity to
oppose such request for disclosure.

 

  1.5. “Disclosing Party” shall be defined as the Party, its Affiliate or a
Purchaser that provides or discloses Confidential Information to the other
Party, its Affiliate or a Purchaser hereunder.

 

  1.6. “Distributor(s)” shall be defined as any product distributor designated
in Exhibit B.

 

  1.7. “Dual Source Award” shall be defined as an agreement by HPG not to
contract with more than one alternative supplier from which Participants can
purchase products and services comparable to those listed in Exhibit A during
the Term.

 

  1.8. “EDI” shall be defined as Electronic Data Interchange.

 

  1.9. “Effective Date” shall be defined as the date first stated in the opening
paragraph to this Agreement.

 

  1.10. “EFT” shall be defined as Electronic Funds Transfer.

 

  1.11. “Expiration Date” shall be defined as the date this Agreement
terminates, which is designated in Exhibit B.

 

  1.12. “FDA” shall be defined as the U.S. Food and Drug Administration.

 

  1.13. “Fill Rate” shall be defined as the average of the individual fill rates
for all orders of a Product by stock keeping unit (or “SKU”) by all Purchasers
during any calendar month, calculated by dividing the total units delivered
undamaged within the delivery schedule requirements of Section 7.0 of this
Agreement by the total units ordered for such Product for all orders placed
during such calendar month.

 

Page 2 of 31



--------------------------------------------------------------------------------

  1.14. “GLN” shall be defined as the Global Location Number assigned to each
Purchaser by GS1.

 

  1.15. “GPOID” shall be defined as the unique identification number assigned by
HPG to each Purchaser.

 

  1.16. “Multi-Source Award” shall be defined as Vendor being designated as an
approved source of Products and/or Services, with no limitation on HPG
contracting with alternative suppliers from which Participants can purchase
comparable products and services.

 

  1.17. “Optional Source Award” shall be defined as Vendor being designated as
an approved source of the Products and/or Services, with no limitation on HPG or
Participants contracting with alternative suppliers for purchases of comparable
products and services, or on Participants purchasing comparable products and
services from alternative suppliers on a non-contract basis.

 

  1.18. “OSHA” shall be defined as the Occupational Safety and Health
Administration.

 

  1.19. “Participant(s)” shall be defined as member(s) of HPG that have entered
into a Participation Agreement, and their Affiliates, including acute care
facilities, hospitals, ambulatory surgery centers, imaging centers, alternate
site entities, physician practices, rehabilitation facilities, psychiatric
centers, clinics or any other kind of healthcare provider, as well as any
distribution centers qualifying as a Participant and servicing other
Participants.

 

  1.20. “Participation Agreement” shall be defined as a written member agreement
between HPG and a Participant that permits the Participant and its Affiliates to
purchase products and services from various vendors having purchasing agreements
with HPG.

 

  1.21. “Party” and “Parties” shall be defined as Vendor and/or HPG, as the
context requires.

 

  1.22. “Products” shall be defined as those goods listed in Exhibit A to this
Agreement.

 

  1.23. “Purchaser” shall be defined as any Participant obtaining Products
and/or Services from Vendor.

 

  1.24. “Rebate” shall be defined as any amount paid by Vendor to HPG based on
purchases of Products and/or Services by Purchasers hereunder during a specified
time period. The amount and calculation of any Rebate shall be specified in
Exhibit A.

 

  1.25. “Receiving Party” shall be defined as the Party or its Affiliate that
receives Confidential Information from the other Party or its Affiliate
hereunder.

 

  1.26. “Services” shall be defined as those services listed in Exhibit A to
this Agreement, as well as any services provided by Vendor, its subcontractors,
and agents in connection with any Purchaser’s purchase and/or use of Products,
including conversion to and support for the Products, as well as training and
education related to the Products.

 

Page 3 of 31



--------------------------------------------------------------------------------

  1.27. “Sole Source Award” shall be defined as an agreement by HPG not to
contract with any alternative supplier from which Participants can purchase
products and services comparable to those listed in Exhibit A during the Term.

 

  1.28. “Term” shall be defined, subject to the termination provisions of
Section 13.0, as the period during which this Agreement is in effect, commencing
on the Effective Date and expiring on the Expiration Date, or as extended
pursuant to a written agreement signed by both Parties.

 

2.0 General Purchasing Provisions

 

  2.1. GPO Laws and Regulations. HPG represents and Vendor recognizes that HPG
is a group purchasing organization as defined in 42 C.F.R. §1001.952(j). The
Parties acknowledge that it is their intent to establish a business relationship
in which payments by Vendor to HPG and Purchasers comply with the exceptions to
the Medicare and Medicaid Anti-Kickback statute set forth at 42 U.S.C.A.
§1320a-7b(b)(3) (A) and (C), the “safe harbor” regulations regarding discounts
set forth in 42 C.F.R. §1001.952(h), and the “safe harbor” regulations regarding
payments to group purchasing organizations set forth in 42 C.F.R. §1001.952(j);
and the Parties believe that the relationship contemplated by this Agreement is
in compliance with those requirements.

 

  2.2. Award Basis. HPG and Vendor agree that they are entering into this
Agreement pursuant to the award basis designated in Exhibit B of this Agreement.

 

  2.3. Eligible Purchasers. Commencing on the Effective Date, all Participants
located in the United States or its territories shall be eligible to obtain
Products and/or Services from Vendor under this Agreement. HPG shall update its
list of Participants on HPG’s secured website for its vendors twice monthly.
Vendor agrees to check the updated list, located at:

https://scrubs.healthtrustpg.com/Source/vendors/mm_listings/mm_vendor.xls

within five (5) business days following the 7th and the 21st of each month, and
to update its list of Participants within such 5-day period to accurately
reflect the name, address, GPOID, GLN, and any other assigned identification
code for each Participant. Vendor agrees to permit any new Participants added to
the Participant list, access to Products and pricing under this Agreement by the
end of such five (5) day period. If a Purchaser ceases to be a Participant of
HPG during the Term, Vendor agrees not to allow such entity to purchase Products
and Services hereunder. Purchasers obtaining Products and/or Services from
Vendor under this Agreement shall be considered third party beneficiaries
hereunder.

 

  2.4. Termination of Participant-Specific Arrangements. Any Participant
desiring to avail itself of the contractual options, terms and conditions
described herein may, at its option and without penalty or liability, terminate
any existing contract or other arrangement with Vendor for the sole purpose of
participating in the group purchasing arrangement set forth in this Agreement,
notwithstanding any provision to the contrary in any such existing contract or
arrangement.

 

Page 4 of 31



--------------------------------------------------------------------------------

  2.5. No Local Deals. During the Term, except as permitted by Exhibit B or any
standardization incentive program offered hereunder, Vendor covenants that it
will not solicit any Participant to enter into or negotiate a separate agreement
for the same Products and/or Services offered hereunder without HPG’s prior
written consent.

 

  2.6. Purchaser Obligations. Payment for purchases made by Purchasers under
this Agreement shall be the sole responsibility of the Purchaser; Vendor agrees
that HPG shall have no responsibility and no obligation for payments owed by
Purchasers or for any other obligations of Purchasers under this Agreement.

 

  2.7. Direct Purchases. If Products and/or Services may be obtained directly
from Vendor, as noted in Exhibit B, then upon receipt of an order from
Purchaser, Vendor agrees to sell and deliver to Purchaser the Products and/or
Services listed in the order at the prices set forth in Exhibit A (including any
discounts or Rebates), subject to and in accordance with the terms and
conditions stated in this Agreement. No minimum quantity or dollar amount shall
apply to any order unless expressly stated in Exhibit B. If Vendor charges a
Purchaser a price higher than that stated in Exhibit A, Vendor shall issue such
Purchaser a refund (not a credit) in the amount of such overcharge/overpayment
promptly following discovery by Vendor, or discovery by and notice to Vendor
thereof by the Purchaser, but in no event later than thirty (30) days following
any such notice. If Vendor charges a Purchaser a price lower than that stated in
Exhibit A, then such Purchaser shall have no obligation to pay the amount of
such undercharge to Vendor, nor shall Vendor have the right to set-off the
undercharge against any refund due for an overcharge/overpayment, unless the
undercharge was an error discovered and re-invoiced within thirty (30) days
after the date of the original invoice. Vendor shall provide regular statements
(at least quarterly) to Purchasers which list unapplied credits, and upon
request by a Purchaser, shall promptly refund the amount of the unapplied
credits.

 

  2.8. Purchases through Distributors. If any Product is available through a
Distributor, as designated in Exhibit B, then the terms and conditions of this
Agreement which apply to shipment directly from Vendor to a Purchaser shall not
be applicable to purchases of such Products through a Distributor. The prices
listed in Exhibit A shall be either net to Distributor or net to Purchaser, as
designated in Exhibit B. Vendor shall provide to HPG and Distributors Product
pricing and related information that is consistent with Exhibit A, any
amendments to Exhibit A, and corresponding pricing files for EDI and Internet
e-commerce transactions. Vendor shall assume total responsibility for obtaining
from Distributors purchase information for each Purchaser so that Vendor
accurately pays and reports on GPO fees and Rebates (if any). Vendor also agrees
that, during the Term, it will not change its financial arrangements with any
Distributor with respect to the Products in any manner which could result in an
increase in the prices charged by Distributors to Purchasers hereunder.

 

  2.9. Effective Date and Firm Pricing. The obligation of Vendor to make
Products and/or Services available hereunder shall commence as of the Effective
Date. Except as otherwise provided herein, the provisions of this Agreement,
including prices, shall be effective from the Effective Date through the
Expiration Date. Prices for Products and/or Services may not be increased except
pursuant to a written amendment to this Agreement.

 

Page 5 of 31



--------------------------------------------------------------------------------

  2.10. Independent Contractor Relationship. The Parties agree that Vendor is an
independent contractor and that this Agreement does not create any partnership,
agency, employment, or joint venture relationship, or any right of either Party
or its agents or employees to bind or obligate the other Party to any legal or
financial obligation.

 

  2.11. Capital Investments. Vendor assumes the full and complete risk of any
capital investment Vendor makes to enable or to enhance its capabilities to
serve HPG and to provide Products and Services to Purchasers under this
Agreement. In no event will HPG, any Participant, or any Purchaser assume any
financial or other risk associated with capital investments made by Vendor as a
result of or related to this Agreement.

 

  2.12. Orders. The terms set forth in this Agreement shall apply to each order
by a Purchaser, whether such order is communicated by Purchaser’s purchase order
form, EDI, internet e-commerce, facsimile, orally, or any other method, or
whether reference is made to this Agreement.

 

  2.13. Product Discontinuation. Vendor agrees to provide HPG at least six
(6) months notice prior to discontinuation of any Product that is equipment and
at least three (3) months notice prior to discontinuation of any Product that is
a supply item. Replacement products shall have characteristics and
specifications at least equal to that for the replaced Product and be offered at
a price not greater than the replaced Product.

 

3.0 GPO Fees, Rebates, Reporting, Prices, Payments

 

  3.1. GPO Fees. In consideration for the administrative and other services HPG
shall perform in connection with purchases of Products and Services under this
Agreement by Purchasers, Vendor shall pay GPO fees to HPG as provided in Exhibit
B (“GPO Fees”) for all purchases by Purchasers of Products and Services offered
under this Agreement, whether such purchases are made directly from Vendor or
through a Distributor, or whether such purchases are made at prices other than
those stated in Exhibit A or pursuant to a separate agreement with a Purchaser.
If a percentage is listed in Exhibit B for the GPO Fee, the percentage shall be
applied against the total dollar amount of purchases (excluding any added
freight charges, taxes, Rebates, refunds and credits on Product returns (unless
returned due to a Recall)) of Products and Services by Purchasers during the
applicable time period. The payment of such GPO Fees is intended to be in
compliance with the exception to the Medicare and Medicaid Anti-Kickback Statute
set forth at 42 U.S.C.A. §1320a-7b(b)(3)(C) and the “safe harbor” regulations
set forth in 42 C.F.R. §1001.952(j). Vendor shall pay to HPG the GPO Fees
related to purchases hereunder during each calendar quarter during the Term
within thirty (30) days after the end of each calendar quarter. Vendor shall
provide an electronic report with each GPO Fee payment that accurately lists
purchases upon which GPO Fees are based by each Purchaser for the applicable
quarter and any other information that may be required to enable HPG to comply
with 42 C.F.R. §1001.952(j).

 

  3.2.

Rebates. Vendor shall pay Rebates to HPG based on purchases of Products and/or
Services by Purchasers in the amounts stated in Exhibit A, if any are stated
therein. If a percentage is stated for the Rebate, then the Rebate shall be
determined by multiplying the stated percentage against the dollar amount
actually paid by the Purchaser (excluding any added freight charges, taxes,
Rebates, refunds and credits on Product returns) for

 

Page 6 of 31



--------------------------------------------------------------------------------

  Products and Services purchased hereunder. Rebates shall be paid to HPG for
payment by HPG to Purchasers, shall be based on purchases by Purchasers under
this Agreement made during each calendar quarter during the Term, and shall be
paid within thirty (30) days after the end of each calendar quarter. The payment
of Rebates is intended to be in compliance with the exception to the Medicaid
and Medicare Anti-Kickback Statute set forth at 42 U.S.C.A. §1320a-7b(b)(3)(A)
and the “safe harbor” regulations set forth in 42 CFR §1001.952(h). Vendor shall
provide an electronic report with each Rebate payment that contains sufficient
detail to permit HPG to accurately allocate the appropriate amounts to each
Purchaser.

 

  3.3. Vendor Reports. The Vendor reports submitted pursuant to Sections 3.1 and
3.2 shall include a listing of each Purchaser by the Purchaser GPOID associated
with the ship to address, even if Vendor uses its own customer identification
number. The Vendor reports shall be sent by e-mail to:

vendorbackup@healthtrustpg.com

If Vendor does not have internet access, then Vendor shall save the required
reports on diskettes or compact disks and send them to HPG along with the GPO
Fee and Rebate payments to the applicable address listed in Section 3.6. Timely
payment without the required reports shall be considered non-payment until
reports meeting the above requirements have been delivered to HPG.

 

  3.4. Prompt Payment Acknowledgement. Vendor acknowledges that failure to
promptly pay Rebates and GPO Fees, or to submit accurate reports, will delay
HPG’s payment and/or reporting of Rebates and/or GPO Fees to Participants and
Purchasers, thereby potentially causing Participants and Purchasers to be unable
to accurately complete cost reports required under United States government
reimbursed healthcare programs.

 

  3.5. Payment Terms and Late Fees. HPG shall have the right to charge, and
Vendor agrees to pay, a late fee equal to one percent (1%) per month (or the
maximum allowed by law, whichever is less) of the amount of any GPO Fees,
Rebates, or other fees not paid or refunded by Vendor in accordance with the
payment terms stated herein or, if not otherwise stated herein, within thirty
(30) days from receipt of an invoice with respect thereto. Any Purchaser shall
have the right to charge, and Vendor agrees to pay, a late fee equal to one
percent (1%) per month (or the maximum allowed by law, whichever is less) of the
amount of any Purchaser overpayments specified in Section 2.7, or other fees not
paid or refunded by Vendor in accordance with the payment terms stated herein
or, if not otherwise stated herein, within thirty (30) days from receipt of an
invoice with respect thereto.

 

Page 7 of 31



--------------------------------------------------------------------------------

  3.6. Addresses for Payments. GPO Fees and Rebates shall be sent to HPG as
follows:

 

For delivery of checks that require proof of delivery:    HealthTrust Purchasing
Group    c/o Wells Fargo    Attn: Wholesale Lockbox - P. O. Box 751576   
Building 2C2-NC 0802   

1525 West WT Harris Blvd

Charlotte, NC 28262

Telephone No.: 704-590-5382

For ACH payments:    Bank Name: Wells Fargo    Account Name: HealthTrust
Purchasing Group For wire payments:    HealthTrust Purchasing Group    c/o Wells
Fargo For all other mail deliveries:    HealthTrust Purchasing Group    C/O
Wells Fargo    P.O. Box 751576    Charlotte, NC 28275-1576

HPG reserves the right to revise the above addresses by providing written notice
to Vendor.

 

  3.7. Electronic Reports. In addition to the Product pricing listed in Exhibit
A, on or prior to the Effective Date, Vendor shall provide HPG with an
electronic copy of Exhibit A, as well as Vendor’s commercial price list, in
Microsoft Excel format.

 

4.0 [Intentionally Omitted]

 

5.0 Price Warranty

 

  5.1.

Market Competitiveness Guarantee. Vendor represents and warrants that the prices
set forth in Exhibit A (including any applicable Rebates) and the non-price
terms set forth in this Agreement (including quality and technology) are and,
during the Term shall remain, market competitive and that such terms, on a total
contract basis, shall be at least as favorable as those terms offered by Vendor
during the Term to any other group purchasing organization or integrated
delivery network whose members’ product category purchase commitment levels,
product purchase mix and volume are, during the corresponding period,
substantially similar to those Products purchased by Purchasers (“Market
Competitiveness Guarantee”). If HPG receives information from any source that
indicates that Vendor is not in compliance with the Market Competitiveness
Guarantee, then HPG may provide written notice of such information to Vendor.
Within ten (10) business days following its receipt of such notice, Vendor shall
either (i) advise HPG in writing of all adjustments necessary to ensure its
compliance with the Market Competitiveness Guarantee and make all such
adjustments within thirty (30) days

 

Page 8 of 31



--------------------------------------------------------------------------------

  thereafter, unless another time period is otherwise agreed to by the Parties,
or (ii) provide documentation refuting the allegations of Vendor’s
non-compliance, in which case the Parties shall work in good faith to resolve
the dispute. Failure by Vendor to maintain its compliance with the Market
Competitiveness Guarantee shall be deemed a material breach of this Agreement.

 

  5.2. Price Decreases. If Vendor offers any price decreases for Products and/or
Services to a substantial number of its customers during the Term, Vendor shall
notify HPG of such price decreases and make such decreases available to
Purchasers promptly and in like amounts.

 

  5.3. Invoice Errors. If an invoice does not match purchase order information,
including but not limited to purchase order number, Products, prices set forth
in Exhibit A and other required information, then Purchaser shall have the right
to reject the invoice and request resubmission by Vendor, and the payment term
set forth in Exhibit B shall be tolled until an invoice with the correct
purchase order information has been received by Purchaser.

 

6.0 State Sales or Use Taxes

 

  6.1. Tax Collection. Vendor shall be registered in all taxing jurisdictions
where, as a seller of Products and/or Services hereunder, it is legally required
to register. Any federal, state, or local sales, use, excise, or other similar
tax imposed on Vendor by virtue of this Agreement or the Products and/or
Services provided by Vendor hereunder, or any such taxes imposed on a Purchaser,
shall be collected from Purchaser by Vendor, and shall be paid to the
appropriate taxing jurisdiction by Vendor. Each Vendor invoice to Purchasers
shall clearly and separately state the amount of such tax. If multiple items are
listed on Vendor’s invoice, taxability per item per applicable taxing
jurisdiction(s) must be indicated. Vendor shall promptly refund to Purchasers,
in cash, any over-charges of taxes collected by Vendor from Purchasers. Vendor
shall pay any penalties or interest assessed by any taxing authority as a result
of Vendor’s failure to comply with this Section 6.1.

 

  6.2. Product Information for Tax Reconciliation. Upon request, Vendor shall
provide reasonable assistance to HPG and each Purchaser to provide data and
information in Vendor’s possession to assist Purchaser’s reconciliation of its
item files to Vendor’s files with regard to tax rates and taxability of Products
and/or Services, including the provision of the following information to the
extent Vendor tracks and has actual knowledge of such information:

 

  6.2.1 Is the Product or package labeled in a manner that indicates that it is
available only with a physician’s prescription (i.e., is it a federal legend
item)?

 

  6.2.2 Is the item a kit, pack, or tray? If yes, list all items contained in
the kit, pack, or tray and each item’s approximate percentage of the cost.

 

  6.2.3 Is the Product intended for single patient use?

 

  6.2.4 Does the Product carry a National Drug Code (“NDC”) label or serve as a
generic equivalent for a product carrying an NDC label?

 

Page 9 of 31



--------------------------------------------------------------------------------

  6.2.5 Is the Product medicated? If yes, what is the primary active ingredient?

 

  6.3. Tax Information. Upon request, Vendor shall furnish to HPG and each
Purchaser a copy of Vendor’s registration certificate and number within each
taxing jurisdiction prior to collecting such sales or use taxes. If a purchase
is tax-exempt, such Purchaser shall, prior to purchase, furnish Vendor with any
documents necessary to demonstrate its tax-exempt status. Vendor shall also
provide to each Purchaser Vendor’s Federal Tax Identification number upon
request.

 

7.0 Vendor Delivery Performance; Customer Service

 

  7.1. Delivery Performance Warranty for Direct Purchases. For purchases made
directly from Vendor, Vendor represents and warrants to HPG and Purchasers that
it shall maintain in inventory at appropriate locations sufficient quantities of
each Product and shall both choose a transportation mode and carrier and provide
said carrier with appropriate instructions to ensure that any Purchaser ordering
Products will receive delivery within seven (7) calendar days after the date the
order is received by Vendor, unless a different delivery schedule is stated in
Exhibit B, in which case the stated delivery schedule time period in Exhibit B
shall apply to this warranty.

 

  7.2. Delivery Failures for Direct Purchases. For purchases made directly from
Vendor, if Vendor anticipates that it will not be able to deliver any particular
Product ordered by any Purchaser within seven (7) calendar days following the
later of (i) the date of Vendor’s receipt of the order (or within the delivery
schedule of Exhibit B, if applicable); or (ii) the date of delivery stated in
the order, Vendor shall immediately notify the Purchaser and work with the
Purchaser to resolve the delivery issue to Purchaser’s reasonable satisfaction.
Such resolution may include acceptance of alternative delivery dates or
provision of an acceptable substitute from Vendor at the same or lower pricing
as the unavailable Product. Vendor shall be responsible for paying additional
costs for any expedited shipment of Products required to meet the delivery
obligations stated in this Agreement, including Products subject to a backorder.

 

  7.3. Additional Remedies for Delivery Failures. If Vendor and Purchaser are
unable to reach resolution regarding a delivery failure pursuant to Section 7.2,
Purchaser shall have the right to either cancel the order in whole or in part,
or to order a replacement from another source, in addition to any other rights
of Purchaser arising under this Agreement or by law. If a competitive product
must be purchased by Purchaser at a higher net cost, including freight, as a
substitute for the Products not delivered by the Vendor or Distributor within
the required time period stated in this Section 7.0 or Exhibit B, Vendor shall
reimburse Purchaser for the additional reasonable cost incurred.

 

  7.4. No Breach of Award. Neither Purchaser nor HPG shall be deemed to be in
breach of any Sole Source Award or Dual Source Award terms of this Agreement (if
any) as a result of the purchase of replacements for Product that Vendor is
unable to provide as required by the terms of this Agreement.

 

  7.5.

Cancellation of Orders. Purchaser may cancel any order arising out of this
Agreement in whole or in part, without liability, if (i) Products have not been
shipped as of the date of Vendor’s receipt of notice of cancellation (unless
Products are custom orders); (ii)

 

Page 10 of 31



--------------------------------------------------------------------------------

  Product deliveries are not made at the time and in the quantities specified;
(iii) Products (or the possession and use thereof) infringe, misappropriate or
are alleged to infringe or misappropriate any patent, trademark, copyright,
trade secret or other intellectual property right; (iv) Products (or the
possession and use thereof) fail to comply with the terms of this Agreement or
with any applicable law or regulation; or (v) Products are subject to Recall (as
defined in Section 9.9). Also, Purchaser may immediately cancel any order where
the Vendor is in breach of the Warranty of Non-exclusion, as set forth in
Section 14.5. To cancel, Purchaser shall give notice to Vendor in writing, and
to the extent specified therein, Vendor shall immediately terminate deliveries
under the order.

 

  7.6. Fill Rate Requirements. Vendor represents and warrants that it shall meet
or exceed a ninety-five percent (95%) Fill Rate (unless a different Fill Rate is
specified in Exhibit B) for each Product during the Term (the “Required Fill
Rate”). Any failure to maintain the Required Fill Rate for any Product that is
not cured within thirty (30) days following written notice from HPG shall be
deemed a breach of this Agreement. In addition to any other rights or remedies
of HPG, if the award basis is Sole Source or Dual Source, upon any such breach,
HPG shall have the right, by providing fifteen (15) calendar days notice to
Vendor, to either (i) convert such Sole Source Award or Dual Source Award
designation to an Optional Source Award designation for such Product, with no
change in pricing from the Sole Source Award or Dual Source Award pricing, or
(ii) terminate this Agreement.

 

  7.7. Vendor Customer Service. Vendor shall provide customer service support
staff for receipt of telephone calls, e-mails and facsimiles from Purchasers and
HPG for the purpose of resolving issues related to transactions under this
Agreement. Vendor’s customer service representatives shall be available between
8:00 A.M. and 5:00 P.M. Central Time, Monday through Friday, except for
holidays.

 

  7.8. Reports. In addition to the reporting obligations of Section 3.3, Vendor
shall also furnish to HPG in an agreed-upon format any additional reports
reasonably requested by HPG, related to Products provided to Purchasers
hereunder.

 

8.0 Shipment, Risk of Loss, Freight Charges

 

  8.1. Shipment Terms. Terms for shipment of Product and freight payment
responsibility shall all be in conformance with the provisions in this
Section 8.0 and Exhibit B. If freight charges are prepaid by Vendor and added to
invoices sent to Purchasers, the freight charges shall be for the net charge by
the carrier and shall not include any up-charges. Purchaser shall be required to
pay any additional freight charges for any shipment where Purchaser requests a
delivery period shorter than that stated in this Agreement.

 

  8.2. Packaging. Vendor assumes all responsibility for proper packaging of
Products for safe shipment to Purchaser, in accordance with both the packing and
shipping regulations of the transportation service provider, and also, if
applicable, the packaging, marking, labeling and shipping paper requirements of
the United States Department of Transportation’s Hazardous Material Regulations.

 

  8.3. Risk of Loss. Title and risk of loss or damage for shipment of Products
shall be as stated in Exhibit B.

 

Page 11 of 31



--------------------------------------------------------------------------------

  8.4. Shipping and Handling Charges. Except as set forth in Exhibit B, no
“Handling” or “Shipping and Handling” charges shall be added to any invoice, and
Purchasers shall have no obligation to pay Handling or Shipping and Handling
charges for purchases under this Agreement.

 

  8.5. Third Party Freight Management Service. If a Purchaser notifies Vendor
that it wishes to use a particular freight management service for delivery of
Products for which freight is not included in the cost, Vendor agrees to ship
the Products using the designated carrier. Vendor shall be responsible for the
goods in transit, obtaining insurance and filing claims with the carrier.
Delivery terms shall be F.O.B. Destination, bill Purchaser or Purchaser’s
designee. Purchaser shall pay the designated carrier directly, and no shipping
or handling costs may be added to Vendor’s invoice to Purchaser. If Vendor fails
to ship Products through the designated carrier, Vendor shall reimburse
Purchaser for the total freight charges incurred by Purchaser.

 

  8.6. Inspection. All Products shall be subject to inspection and approval upon
receipt by Purchaser. Any Products which do not comply with Purchaser’s purchase
order, including quantities and delivery time; in any way fail to comply with
the warranties provided under this Agreement or with applicable law; or are
damaged in shipment, whether discovered at time of receipt or at a later time,
may be rejected by Purchaser, irrespective of the date of payment. Purchaser may
hold any Product rejected for reasons described herein pending Vendor’s
instructions, or Purchaser, at Purchaser’s option, may return such Products to
Vendor at Vendor’s expense, F.O.B. Origin, Freight Collect.

 

9.0 Warranties and Disclaimer of Liability

 

  9.1. Product Warranties. Vendor represents and warrants to HPG and Purchasers
that the Products when delivered:

 

  9.1.1 are new, unadulterated and not used, remanufactured or reconditioned
(unless specified in the order and pre-approved by Purchaser);

 

  9.1.2 are free from defects, whether patent or latent, in design, materials or
workmanship;

 

  9.1.3 as well as Product packaging, labeling and inserts, conform to the
requirements of all applicable industry, accreditation and regulatory standards
and federal, state and local laws, regulations and ordinances, including FDA,
Environmental Protection Agency, Center for Disease Control and Prevention, and
Equipment Testing Lab rules, regulations, guidelines and required approvals,
requirements imposed by the Joint Commission (including where applicable those
related to interoperability of medical devices and/or equipment),
Medicare/Medicaid conditions of participation, and any amendments thereto; and
that Products will not display or print out any information that contains any
abbreviations prohibited by Joint Commission standards;

 

  9.1.4 conform with statements in Vendor’s Product inserts, advertising
literature, user documentation, specifications, and written warranties for the
Products;

 

Page 12 of 31



--------------------------------------------------------------------------------

  9.1.5 are marked with an industry standard barcode for each unit of measure
associated with each Product;

 

  9.1.6 carry a safety mark, if required by OSHA, from a National Recognized
Testing Laboratory (“NRTL”) for use of electrical equipment in a public facility
(as specified in the OSHA 29 CFR Standards, Part 1910, Subpart S-Electrical, Sec
1910.399, including any amendments thereof);

 

  9.1.7 are listed with Underwriters Laboratory (“UL”) or a nationally
recognized testing laboratory as suitable for use in a healthcare facility, if
such listing is available for Products; if Products include medical electrical
equipment, Products shall meet or exceed the requirements of either UL-544 or UL
60601-1Medical Electrical Equipment, Part 1: General Requirements for Safety, as
amended or superseded, or the then most current UL, National Fire Protection
Association (“NFPA”) 99, NFPA 70, FDA, or other applicable standard/code that
addresses the safety and marking requirements of electrical medical devices
(references to UL or NFPA code sections in this Section 9.1 shall also be deemed
to apply to any amendments or superseding sections thereto);

 

  9.1.8 if the Products are electrically powered, each Product is provided with
a heavy-duty grade power cord that meets the requirements of UL-544, UL 60601-1,
or NFPA 99 § 8-4.1 (and subsets) or the then most current UL, NFPA 99, NFPA 70,
FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; the adapters and extension cords, if
needed, for the use of this Product, meet the requirements of NFPA 99
§ 8-4.1.2.5 or the then most current UL, NFPA 99, NFPA 70, FDA, or other
applicable standard/code that addresses the safety and marking requirements of
electrical medical devices; and to the extent other requirements of NFPA apply
to any Product, whether or not specifically referenced in this Agreement,
Products will comply with such applicable NFPA standards;

 

  9.1.9 to the extent applicable, meet the requirements of NFPA 99 for Health
Care Facilities, Chapter 8 or UL 544 or UL 2601-1 or the then most current UL,
NFPA 99, NFPA 70, FDA, or other applicable standard/code that addresses the
safety and marking requirements of electrical medical devices, with maximum
leakage current not to exceed the values set forth in NFPA 99 § 7-5.1.3 or 7-5.2
or the then most current UL, NFPA 99, NFPA 70, FDA, or other applicable
standard/code that addresses the safety and marking requirements of electrical
medical devices, as applicable. (Actual leakage current test values for Products
shall be furnished by Vendor at the request of HPG or any Purchaser);

 

  9.1.10

if the Products are equipment intended for use in an operating room environment
or other location with anesthetizing equipment, each Product is labeled in
accordance with NFPA 99 § 9-2.1.8.3 or the then most current UL, NFPA 99, NFPA
70, FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; each Product label shall indicate
whether it is suitable for use in anesthetizing locations under the requirements
of NFPA 70 § 13-4.1 and 99 §7-5.1 or the then most current UL, NFPA 99, NFPA 70,
FDA, or other applicable standard/code that addresses the

 

Page 13 of 31



--------------------------------------------------------------------------------

  safety and marking requirements of electrical medical devices; if Product is
intended to be used in locations where flammable anesthetics are used, the
Product shall be marked in accordance with NFPA 70 § Article 505-9 or the then
most current UL, NFPA 99, NFPA 70, FDA, or other applicable standard/code that
addresses the safety and marking requirements of electrical medical devices;

 

  9.1.11 if the Products are equipment, each Product is shipped with an operator
or user manual that includes:

 

  9.1.11.1 Illustrations that show locations of controls;

 

  9.1.11.2 Explanation of the function of each control;

 

  9.1.11.3 Illustrations of proper connection to the patient and other
equipment;

 

  9.1.11.4 Step-by-step procedures for proper use of the appliance;

 

  9.1.11.5 Safety precautions (or considerations) in application and in
servicing;

 

  9.1.11.6 Effects of probable malfunctions on patient and employee safety;

 

  9.1.11.7 Difficulties that might be encountered, and care to be taken if the
Product is used on a patient at the same time as other electric devices;

 

  9.1.11.8 Circuit diagrams for the particular Product shipped;

 

  9.1.11.9 Functional description of the circuits in Product;

 

  9.1.11.10 Power requirements, heat dissipation, weight, dimensions, output
current, output voltage and other pertinent data for the Product; and

 

  9.1.11.11 All other warnings and instructions necessary to operate the
equipment safely, effectively, and efficiently.

 

  9.1.12 if the Products are equipment, each Product contains:

 

  9.1.12.1 Condensed operating instructions clearly and permanently displayed on
the Product itself;

 

  9.1.12.2 Nameplates, warning signs, condensed operating instructions, labels,
etc. that are legible and will remain so for the expected life of the Product
under the usual stringent hospital service cleaning conditions;

 

  9.1.12.3 Labeling in compliance with the medical device labeling requirements
under the applicable FDA rules, regulations, and guidelines; and

 

  9.1.12.4 Labeling that provides all other warnings and instructions necessary
to operate the equipment safely, effectively, and efficiently.

 

  9.2. Hazardous Materials. Vendor represents and warrants to HPG and Purchasers
that the Products when delivered do not contain any of the following, unless
Vendor indicates otherwise on Exhibit E, and that the disclosure in Exhibit E
regarding the presence or absence of such materials in the Products is true and
accurate:

 

  (i) Carcinogens

 

  (ii) DEHP or 2 di-ethyl hexyl phthalate

 

  (iii) Halogenated Organic Flame Retardants

 

Page 14 of 31



--------------------------------------------------------------------------------

  (iv) Latex

 

  (v) Lead

 

  (vi) Mercury

 

  (vii) Persistent Bioaccumulative Toxins

 

  (viii) PVC or polyvinyl chloride

 

  (ix) Reproductive Toxins.

 

  9.3. Product Failures. If any Product purchased hereunder fails to function in
accordance with the warranties stated herein within the warranty period stated
in Exhibit B, then Vendor shall promptly repair or replace the Product, at
Vendor’s option, at no additional cost to Purchaser. The terms and conditions of
any warranty provided by Vendor hereunder, including the length of the warranty,
shall not reduce or eliminate any remedy available to Purchasers under
Section 9.9 concerning any Recall or provided by any federal, state, or local
agency.

 

  9.4. Good Title. Vendor represents and warrants to HPG and Purchasers that
Vendor has good title to the Products supplied and that the Products are free
and clear from all liens, claims and encumbrances.

 

  9.5. Intellectual Property Rights.

 

  9.5.1 Vendor represents and warrants to HPG and Purchasers that it has
investigated the design and specifications for all Products to determine if any
of the Products (or the possession or use thereof) infringe or misappropriate
the patent, trade secret, trademark, copyright or other intellectual property
rights of any third party, and has determined that, and hereby represents and
warrants to HPG and Purchasers that the Products and the possession and use
thereof by Purchasers in the manner intended by Vendor do not infringe or
misappropriate the patent, trade secret, trademark, copyright or other
intellectual property rights of any third party.

 

  9.5.2 If a Product is alleged to infringe or misappropriate or is believed by
Vendor to infringe upon any copyright, patent or trademark, or misappropriate
any trade secret of a third party, Vendor, at Vendor’s sole expense, may elect
to (i) modify the Product so that such Product is non-infringing and
functionally equivalent, (ii) replace the Product with a non-infringing product
that is functionally equivalent or (iii) obtain the right for Purchasers to
continue using the Product. If none of the foregoing occur, Purchasers shall
return to Vendor any remaining inventory of such Product, and Vendor shall
refund all amounts paid for such Product. Pursuant to Section 10.0, Vendor
further agrees to indemnify HPG and Purchasers against any claim of
infringement, misappropriation or alleged infringement or misappropriation of
any patent, trademark, copyright, trade secret or other intellectual property
right, resulting from the possession or use of the Products.

 

  9.5.3 If the Products and the use thereof are covered by any intellectual
property rights of Vendor or its Affiliates, provided Purchaser has paid the
purchase price for the Products, Purchaser shall have the right to use the
Products in the manner specified in the Product inserts.

 

Page 15 of 31



--------------------------------------------------------------------------------

  9.6. Services. If Vendor is required to provide any Services under this
Agreement, Vendor represents and warrants to HPG and Purchasers that:

 

  9.6.1 any Services provided conform to the requirements of all applicable
industry, accreditation and regulatory standards and federal, state and local
laws, regulations and ordinances, including FDA, Environmental Protection
Agency, Center for Disease Control and Prevention, and Equipment Testing Lab
rules, regulations, guidelines and required approvals, requirements imposed by
the Joint Commission, Medicare/Medicaid conditions of participation, and any
amendments thereto;

 

  9.6.2 such Services shall be performed timely, in a workman-like manner,
consistent with industry standards; in compliance with all applicable federal,
state and local laws and regulations; and otherwise in conformance with any
standards provided in any Exhibit to this Agreement;

 

  9.6.3 Vendor shall obtain at its own cost any and all necessary consents,
licenses, approvals, and permits required for the provision of Services;

 

  9.6.4 Vendor’s representatives routinely visiting the premises of any
Purchaser shall comply with such Purchaser’s credentialing and other policies,
as applicable, including policies requiring Vendor’s representatives to register
when visiting a Purchaser; and

 

  9.6.5 Vendor will not employ or use any individual to perform Services under
this Agreement who is not legally authorized to work in the United States in the
capacity required to perform the Services. Vendor certifies that all employees
and other individuals it assigns to perform Services under this Agreement are
legally authorized to work in the United States in the capacity required to
perform the Services and will provide upon request written documentation to
support such certification. Vendor agrees that if the status of any employee or
other individual so assigned by Vendor changes during the Term such that that
person is not legally authorized to work in the United States in the capacity
required to perform the Services, Vendor shall provide notice thereof to
Purchaser and remove such employee or individual from performing any Services.
Vendor agrees to defend, indemnify and hold harmless HPG and Purchasers under
Section 10.1 of this Agreement if any claim were made against HPG or any
Purchaser related to any alleged failure of Vendor to comply with its
warranties, representations, and certifications under this Section 9.6.5. Such
failure shall constitute a material breach of this Agreement.

 

  9.7. Training. Vendor represents and warrants that if its employees or agents
provide training to physicians related to Products purchased hereunder, (i) the
training will not enable the physician to bill any federal healthcare program
for a new procedure for which the physician currently is unable to bill;
(ii) the training will not enable the physician to bill any federal healthcare
program for a procedure that allows the physician to receive a higher level of
reimbursement than the physician currently receives; and (iii) the purpose of
the training is to educate the physicians on the use of the Products and not to
either market the Products or procedures using the Products or to encourage
investment in Vendor by physicians.

 

Page 16 of 31



--------------------------------------------------------------------------------

  9.8. Child Labor. Vendor represents and warrants that Vendor, its
subcontractors and its manufacturers of Products comply with applicable labor
and employment laws regarding, and prohibit, any form of child labor or other
exploitation of children in the manufacturing and delivery of the Products,
consistent with provisions of the International Labor Organization’s (ILO)
Minimum Age Convention (No. 138), 1973. In addition, in connection with any
International Organization for Standardization (ISO) certification, Vendor
represents and warrants that it complies with a Social Accountability Guideline
pursuant to which Vendor disqualifies any manufacturing site that uses
unacceptable manufacturing practices, such as child labor, forced labor or
unsafe or unsanitary working conditions. Vendor represents and warrants that it
undertakes annual inspections of any subcontractor and manufacturer involved in
the provision of Products hereunder to ensure compliance with the foregoing.

 

  9.9. Recalls. Vendor agrees to promptly notify HPG after becoming aware of any
patient safety issue involving the Products or Services. If any Product or any
of its components is subject to recall as that term is defined under 21 C.F.R.
Part 7, or a voluntary recall by Vendor, or is subject to an FDA-initiated court
action for removing or correcting violative, distributed products or components
(any of the foregoing being referred to as a “Recall”), Vendor shall notify
Purchasers and HPG within twenty-four (24) hours after becoming aware of any
Recall or after Vendor provides notice of the Recall to the FDA. Notices to HPG
shall be sent by e-mail to:

vendorrecall@healthtrustpg.com

Vendor agrees that it will comply with any process mandated by the FDA, if
applicable, to address such Recall with each Purchaser. Purchasers shall have
the right to return to Vendor any Products where the Products or any components
therein are subject to a Recall, regardless of whether actual return of the
Products or components to Vendor is required, recommended, or suggested by the
Recall, in which case Vendor shall pay all freight costs incurred for the return
of each affected Product and shall reimburse each Purchaser for Purchaser’s
original costs, including freight, in acquiring each affected Product. To the
extent such Recall precludes Vendor from supplying any Products or Services
under this Agreement, any Purchaser compliance requirements or purchase
requirements under this Agreement or any facility agreement between any
Purchaser and Vendor related to such Products shall not be effective for as long
as Vendor is unable to supply such Products. If any Product pricing is dependent
upon a Purchaser meeting compliance or purchase volume requirements for
designated Products, a Purchaser’s pricing will not change for failure to meet
the compliance or purchase requirements during the time period when Vendor is
unable to provide said designated Products.

 

  9.10. Disaster Recovery Plan. Vendor represents and warrants to HPG and
Purchasers that it has and shall maintain a disaster recovery plan to enable
delivery of Products upon the occurrence of any event or circumstance beyond
Vendor’s reasonable control, including without limitation acts of God, war or
terrorist attack, pandemic, riot, strike, labor disturbance, fire, explosion or
flood at its primary manufacturing and distribution locations, and agrees to
review such plan with HPG upon request.

 

Page 17 of 31



--------------------------------------------------------------------------------

  9.11. Product Documentation. Upon request Vendor will supply HPG and
Purchasers with written documentation, including certifications, operator
manuals, safety marks, and the like for Products on or prior to a purchase or
installation.

 

  9.12. Product Safety Performance Testing Data. Upon request Vendor will
provide to HPG and Purchasers the safety performance testing data it submitted
to the FDA before a Product is purchased and documents demonstrating compliance
with IEC 60601-1 + United States deviations (UL2601-1/UL6061-1).

 

  9.13. Beneficiaries; Survival. The representations and warranties provided in
this Agreement shall run to HPG, Purchaser and their successors and permitted
assigns, and their applicability during the Term shall survive the termination
or expiration of this Agreement. Vendor acknowledges and agrees that HPG would
not execute this Agreement and Purchasers would not purchase Products and/or
Services but for the representations and warranties set forth in this Agreement.

 

  9.14. Liability Limitations; Mitigation. Except as is otherwise provided
herein and except as may arise from a Party’s or any Purchaser’s (i) gross
negligence, willful misconduct, or violation of applicable law, or (ii) breaches
of Section 11.0 (“Confidentiality”), or obligations pursuant to Section 9.9
(“Recall”) or Section 10.1 (“Vendor Indemnification”), neither Party nor any
Purchaser shall be liable to the other for the other’s special, consequential,
punitive, incidental or indirect damages, however caused, on any theory of
liability, and whether or not they have been advised of the possibility of such
damages. Any reasonable costs and expenses incurred by HPG and any Purchasers to
mitigate or lessen any damages or harm caused by any failure of Products or
Services to comply with the warranties referenced in this Agreement shall be
considered direct damages.

 

10.0 Indemnity

 

  10.1. Vendor Indemnification. Vendor agrees to and does hereby defend,
indemnify and hold harmless HPG and each Purchaser, their Affiliates,
successors, assigns, directors, officers, agents and employees (“HPG
Indemnitees”) from and against any and all liabilities, demands, losses,
damages, costs, expenses, fines, amounts paid in settlements or judgments, and
all other reasonable expenses and costs incident thereto including reasonable
attorneys’ fees (collectively referred to as “Damages”) arising out of or
resulting from: (i) any claim, lawsuit, investigation, proceeding, regulatory
action, or other cause of action, arising out of or in connection with Products
and/or Services, or the possession and/or use of the Products or Services
(“Injury”), except to the extent the Injury was caused by reason of an HPG
Indemnitee’s negligence; (ii) the breach or alleged breach by Vendor of the
representations, warranties or covenants contained in this Agreement or in
materials furnished by Vendor, including the Warranty of Non-exclusion set forth
in Section 14.5; or (iii) any infringement, misappropriation or alleged
infringement or misappropriation of any patent, trademark, copyright, trade
secret or other intellectual property right resulting from the purchase of
Products and/or Purchasers’ possession and use thereof, as well as from receipt
of any Services provided hereunder. If the Injury is caused by the negligence of
both Vendor and any of the HPG Indemnitees, the apportionment of said Damages
shall be shared between Vendor and such HPG Indemnitees based upon the
comparative degree of each other’s negligence, and each shall be responsible for
its own defense and costs, including but not limited to the costs of defense,
attorneys’ fees, witnesses’ fees and expenses incident thereto.

 

Page 18 of 31



--------------------------------------------------------------------------------

  10.2. Indemnification Process. If any demand or claim is made or suit is
commenced against an HPG Indemnitee for which Vendor has an indemnity obligation
under Section 10.1 above, written notice of such shall be provided to Vendor,
Vendor shall undertake the defense of any such suit, and such HPG Indemnitee
shall cooperate with Vendor in the defense of the demand, claim or suit to
whatever reasonable extent Vendor requires and at Vendor’s sole expense. Vendor
shall have the right to compromise such claim at Vendor’s expense for the
benefit of such HPG Indemnitee; provided, however, Vendor shall not have the
right to obligate an HPG Indemnitee in any respect in connection with any such
compromise without the written consent of such HPG Indemnitee. Notwithstanding
the foregoing, if Vendor fails to assume its obligation to defend, an HPG
Indemnitee may do so to protect its interest and seek reimbursement from Vendor.

 

  10.3. Reimbursement of Costs for Third Party Litigation. With respect to any
litigation involving only one of the Parties or its Affiliate (the “Litigating
Party”), if any subpoena or other legally binding request is served on the other
Party (the “Subpoenaed Party”) requesting copies of documents maintained by the
Subpoenaed Party, the Litigating Party shall reimburse the Subpoenaed Party for
its out-of-pocket costs associated with compliance with such request, including
reasonable legal fees.

 

11.0 Confidentiality

 

  11.1. Confidentiality Obligations. During the Term and surviving its
expiration or termination, except as set forth in Section 11.2, both Parties
will regard and preserve as confidential and not disclose publicly or to any
third party (other than their respective Affiliates) the Confidential
Information of the other Party, its Affiliates or any Purchaser. Subject to
Section 11.2, each Party agrees to use the Confidential Information of the other
Party, its Affiliates or any Purchaser solely for purposes of performing its
obligations hereunder. All Confidential Information shall remain the property of
the Disclosing Party.

 

  11.2. Permitted Uses of Confidential Information. Notwithstanding the
definition of Confidential Information or any provision to the contrary
contained herein, (i) HPG and Purchasers shall have the right to use Vendor
pricing information on Products and Services for their internal analyses
(including their materials management functions) and to disclose such
information to third party consultants for performance of such analyses pursuant
to a confidentiality agreement; (ii) HPG shall have the right to disclose terms
and pricing information and provide copies of this Agreement to potential
Participants pursuant to a confidentiality agreement; (iii) HPG shall have the
right to disclose terms and pricing information and provide copies of this
Agreement to Participants, provided such disclosure is made pursuant to the
terms of a confidentiality agreement; (iv) HPG shall have the right to provide
copies of this Agreement to potential purchasers of any Participant, provided
such disclosure is made pursuant to the terms of a confidentiality agreement;
(v) HPG and Purchasers shall have the right to provide Product and Service
pricing information to third party e-commerce companies that process orders
between Purchasers and Vendor; and (vi) Purchasers shall have the right to
disclose de-identified transaction data related to purchases of Products and/or
Services to entities that aggregate purchasing data from individual facilities.
Any confidentiality agreement required by this Section 11.2 shall have terms
that are substantially similar to those contained in Sections 11.1 and 11.2.

 

Page 19 of 31



--------------------------------------------------------------------------------

  11.3. HIPAA Requirements. Vendor acknowledges that many Purchasers are
“covered entities” as that term is defined at 45 C.F.R. §160.103. If applicable,
Vendor agrees to comply with the Health Information Technology for Economic and
Clinical Health Act of 2009 (the “HITECH Act”), the Administrative
Simplification Provisions of the Health Insurance Portability and Accountability
Act of 1996, as codified at 42 U.S.C.A. §1320d et seq. (“HIPAA”) and any current
and future regulations promulgated under either the HITECH Act or HIPAA ,
including without limitation the federal privacy regulations contained in 45
C.F.R. Parts 160 and 164 (the “Federal Privacy Regulations”), the federal
security standards contained in 45 C.F.R. Parts 160, 162 and 164 (the “Federal
Security Regulations”), and the federal standards for electronic transactions
contained in 45 C.F.R. Parts 160 and 162 (the “Federal Electronic Transactions
Regulations”), all as amended from time to time and collectively referred to
herein as the “HIPAA Requirements”. Vendor agrees to not use or further disclose
any Protected Health Information (as defined in the Federal Privacy Regulations)
or EPHI (as defined in the Federal Security Regulations) other than as permitted
by the HIPAA Requirements and the terms of this Agreement. Vendor will make its
internal practices, books, and records relating to the use and disclosure of
Protected Health Information available to the Secretary of Health and Human
Services (“HHS”) to the extent required for determining compliance with the
HIPAA Requirements. Vendor agrees to enter into any further agreements as
necessary to facilitate compliance with the HIPAA Requirements.

 

  11.4. Data Use. Vendor shall not use, distribute, sell, market or
commercialize data (whether or not deemed Confidential Information) made
available by HPG or Purchasers hereunder or related to purchases by Purchasers
hereunder, create derivative products or applications based on such data, or
otherwise use such data in any manner not expressly permitted in this Agreement
or permitted in writing by the Purchaser.

 

12.0 Insurance

Throughout the Term, Vendor shall maintain at its own expense commercial general
liability insurance for bodily injury, death and property loss and damage
(including coverages for product liability, completed operations, contractual
liability and personal injury liability) covering Vendor for claims, lawsuits or
damages arising out of its performance under this Agreement, and any negligent
or otherwise wrongful acts or omissions by Vendor or any employee or agent of
Vendor, with HPG listed as an additional insured. All such policies of insurance
may be provided on either an occurrence or claims-made basis, and each such
policy shall provide limits of liability in the minimum amount of five million
dollars ($5,000,000) per occurrence and ten million dollars ($10,000,000) in the
annual aggregate. If such coverage is provided on a claims-made basis, such
insurance shall continue throughout the Term, and upon the termination or
expiration of this Agreement, or the expiration or cancellation of the
insurance, Vendor shall (i) renew the existing coverage, maintaining the
expiring policy’s retroactive date; or (ii) purchase or arrange for the purchase
of either an extended reporting endorsement (“Tail” Coverage) from the prior
insurer, or “Prior Acts” coverage from the subsequent insurer, with a
retroactive date on or prior to the Effective Date and, in either event, for a
period of three (3) years following the termination or expiration of this
Agreement. Vendor shall also maintain Automobile Liability

 

Page 20 of 31



--------------------------------------------------------------------------------

insurance with limits of one million dollars ($1,000,000) per accident, Worker’s
Compensation with statutory limits as applicable, and Employer’s Liability
insurance with limits of one million dollars ($1,000,000). Upon HPG’s request,
Vendor or Vendor’s agent shall provide HPG with a copy of all certificates of
insurance evidencing the existence of all coverage required hereunder. Vendor
shall require its insurance carriers or agents to provide HPG, and Vendor shall
also provide HPG with not less than thirty (30) days prior written notice of a
change in the liability policies of Vendor.

 

13.0 Termination of Agreement

 

  13.1. Termination with Cause. Vendor and HPG shall each have the right to
terminate this Agreement in its entirety or with respect to certain Products or
Services for Cause, which is not cured within thirty (30) days following receipt
of written notice thereof specifying the Cause. Vendor and any Purchaser shall
each have the right to terminate any of their respective obligations hereunder
as to the other for Cause, which is not cured within thirty (30) days following
receipt of written notice thereof specifying the Cause.

 

  13.2. Termination without Cause. HPG shall have the right, at any time during
the Term, to terminate this Agreement in its entirety or with respect to certain
Products or Services, without Cause, by providing at least sixty (60) days prior
written notice, without any liability to Vendor for such termination. Commencing
on the first anniversary of the Effective Date, Vendor shall have the right, at
any time thereafter during the Term, to terminate this Agreement in its entirety
or with respect to certain Products or Services, without Cause, by providing at
least ninety (90) days prior written notice, without any liability to HPG for
such termination. Vendor’s right to terminate this Agreement without Cause as
provided in this Section 13.2 shall not extend to Vendor’s exercise of such
right due to failure of HPG to accept a proposed Product price increase.

 

  13.3. Change of Control. HPG shall also have the right to terminate this
Agreement in its entirety or with respect to certain Products or Services, upon
sixty (60) days prior written notice, upon the transfer, directly or indirectly,
by sale, merger or otherwise, of substantially all of the assets of Vendor or
its ultimate parent or any permitted assignee (upon assignment to such assignee)
or if more than forty-nine percent (49%) of the ownership interest of Vendor,
its ultimate parent or any such permitted assignee is transferred to an
independent third party entity.

 

  13.4. Remedies. Subject to the provisions of Section 13.6, any termination by
either Party, whether for breach or otherwise, shall be without prejudice to any
claims for damages or other rights against the other Party, or between Vendor
and any Purchaser, that preceded termination. No specific remedy set forth in
this Agreement shall be in lieu of any other remedy to which a Party or any
Purchaser may be entitled pursuant to this Agreement or otherwise at law or
equity.

 

  13.5. Transition. To assist Purchasers with a smooth transition from
purchasing under this Agreement to purchasing under a replacement agreement, at
the request of HPG, the Term shall be extended, and Vendor shall continue to
provide all Products to Purchasers hereunder in accordance with the terms herein
for a period of ninety (90) days following the Expiration Date. Notwithstanding
the foregoing, no purchasing volume requirements or compliance level commitments
shall be applicable during this transition period.

 

Page 21 of 31



--------------------------------------------------------------------------------

  13.6. Survival of Terms. Sections 3.1 (GPO Fees), 3.2 (Rebates) and 3.5
(Payment Terms and Late Fees) (to the extent any amounts are outstanding at the
expiration or termination of this Agreement), 9.0 (Warranties and Disclaimer of
Liability), 10.0 (Indemnity), 11.0 (Confidentiality), 12.0 (Insurance), 13.4
(Remedies), 13.5 (Transition), 13.6 (Survival of Terms), 14.0 (Books, Records
and Compliance Requirements), 18.0 (Notices), 21.2 (Assignment) and 21.5
(Governing Law), and any terms in this Agreement which by their nature must
survive after the Term to give their intended effect shall be deemed to survive
termination or expiration of this Agreement.

 

14.0 Books, Records and Compliance Requirements

 

  14.1. Access to Vendor Records.

 

  14.1.1 To the extent the requirements of 42 CFR 420.300 et seq. are applicable
to the transactions contemplated by this Agreement, Vendor shall make available
to the Secretary of HHS, the Comptroller General of the Government
Accountability Office (“GAO”) and their authorized representatives, all
contracts, books, documents and records relating to the nature and extent of
charges hereunder until the expiration of six (6) years after Products and
Services are furnished under this Agreement if Products or Services are of the
type reimbursable under Medicare or any other government healthcare program.

 

  14.1.2 If Vendor subcontracts with an organization “related” to Vendor to
fulfill Vendor’s obligations under this Agreement, and if said subcontract is
worth Ten Thousand Dollars ($10,000) or more over a consecutive twelve
(12) month period, Vendor shall ensure that such subcontract contains a clause
substantially identical to Section 14.1.1, which permits access by the HHS, GAO
and their representatives to the “related” organization’s books and records.

 

  14.2. Discount Laws and Regulations.

 

  14.2.1 Vendor agrees to comply with 42 U.S.C. §1320a-7b(b)(3)(A) and the “safe
harbor” regulations regarding discounts or other reductions in price set forth
at 42 C.F.R. §1001.952(h).

 

  14.2.2 When Vendor forwards to Purchasers an invoice that does not reflect a
Rebate or other reduction in price applicable to Products and/or Services
purchased hereunder, Vendor shall include the following language or comparable
language on such invoice:

“This invoice does not reflect the net price of supplies to Purchaser.
Additional discounts, rebates or other reductions in price may be paid by Vendor
and may be reportable under federal regulations at 42 C.F.R. §1001.952(h).”

 

Page 22 of 31



--------------------------------------------------------------------------------

  14.2.3 When Vendor forwards to Purchasers an invoice that does reflect a net
cost of Products and/or Services after a discount to the Purchaser, Vendor shall
include the following language or comparable language on such invoice:

“This invoice reflects the net price of supplies to Purchaser. This price is net
after a discount or other reduction in price, and the net price as well as any
discount may be reportable under federal regulations at 42 C.F.R. §1001.952(h).”

 

  14.2.4 When Vendor sends Purchasers invoices listing charges that include a
capital cost component (e.g., equipment that must be either capitalized or
reported as lease expense) and/or an operating cost component (e.g., services
and/or supplies), Vendor shall separately list the prices, shipping fees and
taxes applicable to equipment, supplies and services. The price for all capital
component items must be reported on the invoice at the net price, with no
discount or Rebate to be received separately or at a later point in time.

 

  14.3. Government Contractor Requirements. HPG is not a federal government
contractor; however, some of the Purchasers that will purchase from Vendor under
this Agreement may be federal government contractors or subcontractors. Vendor
acknowledges that purchase orders by any such entities incorporate the contract
clauses regarding equal employment opportunity and affirmative action contained
in 41 CFR 60-1.4 (Executive Order 11246), 41 CFR 60-250.4 (Vietnam Era Veterans
Readjustment and Assistance Act), and 41 CFR 60-741.5 (Rehabilitation Act).

 

  14.4. Audit Rights.

 

  14.4.1 Right to Audit Vendor. HPG shall have the right, to review Vendor’s
books, documents and records (whether in hard copy, electronic or other form)
that pertain directly to the accounts of HPG, Purchasers, and their Affiliates,
Vendor’s compliance with the terms of this Agreement, the amounts payable to
Vendor under this Agreement, and the GPO Fees and Rebates payable by Vendor for
the Products and Services provided by Vendor hereunder. HPG shall exercise such
right only during normal business hours and with reasonable advance notice to
Vendor. The audit may be conducted by employees of HPG or its Affiliates
(including contract employees) or by an external auditing firm selected by HPG.

 

  14.4.2 Methodology. The methodology for such audit may include sampling and
extrapolation in accordance with standard statistical estimations. In connection
with any such audit, Vendor shall provide an aging report, as well as a report
including the following data fields: GPOID, GLN, COID, Customer Number,
Facility/Customer Name, Street Address, City, State, Invoice Date, Invoice
Number, PO Number, HPG Contract Number, Contract Name and Description,
Product/Item Number, Product/Item Description, Unit of Measure, Quantity
Shipped, Unit Price, and Extended Price. HPG reserves the right to reasonably
request, and Vendor agrees to provide, any additional data pertinent to the
audit. At the request of HPG, the requested records shall be provided to HPG in
electronic form at the offices of HPG.

 

  14.4.3 Costs. The cost of the audit, including the cost of the auditors, shall
be paid by HPG. HPG shall have no obligation to pay any costs incurred by
Vendor, its employees or agents in cooperating with HPG in such audit.

 

Page 23 of 31



--------------------------------------------------------------------------------

  14.4.4 Audit Report and Payments. Upon completion of the audit, Vendor will be
notified in writing of the results (an “Audit Report”). If no response to the
Audit Report is received from Vendor within thirty (30) days following its
issuance, the Audit Report shall be deemed accepted by Vendor, and HPG will
issue an invoice to Vendor for any amounts due. Vendor shall pay to HPG for
proper application and allocation, the amount of any overcharges and unapplied
credits (as to Purchasers) and underpayments (as to HPG) determined by the audit
within thirty (30) days from receipt of an invoice from HPG; Vendor shall not
use the overcharges or underpayments as a set-off in any fashion. Vendor shall
not have any right to obtain refunds of undercharges (or overpayment of Rebates)
from any Purchasers or to set-off such amounts against any overcharges or
Rebates for any Purchaser. Payment by Purchasers of mutually negotiated prices
for Products that are less than those listed in Exhibit A shall not be
considered to be undercharges and shall not be applied to reduce the amount of
any overcharges by Vendor. The unpaid amount of any overcharges or underpayments
shall be subject to a late payment fee as stated in Section 3.5. If the result
of the audit is that Vendor has overpaid GPO Fees to HPG, such overpayment may
be used as a credit against future GPO Fees payable by Vendor to HPG.

 

  14.4.5 Disputes; Settlement Exclusions. The Parties agree to use good faith
efforts to resolve any dispute that may arise from any Audit Report issued
pursuant to Section 14.4.4. If HPG and Vendor enter into any settlement with
respect to an audit conducted hereunder, each Purchaser shall have the right to
be excluded from such settlement, provided that the pro rata portion of such
settlement paid by Vendor that is allocable to such Purchaser is refunded by
HPG.

 

  14.4.6 Pricing Validation. The foregoing provisions for conducting audits
shall not be construed to preclude HPG or any Purchaser from conducting regular,
limited in scope reviews of charges by Vendor for purchases under this Agreement
to validate accurate invoicing, and requesting that Vendor correct any
inaccurate invoices discovered by such review.

 

  14.5. Warranty of Non-exclusion. Vendor represents and warrants to HPG,
Purchasers and their Affiliates that Vendor and its directors, officers, and key
employees (i) are not currently excluded, debarred, or otherwise ineligible to
participate in the Federal health care programs as defined in 42 U.S.C.A.
§1320a-7b(f) (the “Federal Healthcare Programs”); (ii) have not been convicted
of a criminal offense related to the provision of healthcare items or services
but have not yet been excluded, debarred, or otherwise declared ineligible to
participate in the Federal Healthcare Programs; and (iii) are not under
investigation or otherwise aware of any circumstances which may result in Vendor
being excluded from participation in the Federal Healthcare Programs. These
representations and warranties shall be ongoing during the Term, and Vendor
shall immediately notify HPG of any change in the status of the representations
and warranties set forth in this Section 14.5. Any breach of this Section 14.5
shall give HPG the right to terminate this Agreement immediately.

 

Page 24 of 31



--------------------------------------------------------------------------------

  14.6. No Remuneration. Vendor represents and warrants to HPG and Purchasers
that Vendor has not made, is not obligated to make, and will not make any
payment or provide any remuneration or items of intrinsic value to any third
party or to HPG, Purchasers or their directors, officers or employees in return
for HPG entering into this Agreement or for any business transacted under this
Agreement (excluding GPO Fees and Rebates).

 

  14.7. Background Checks. Vendor agrees to perform background checks on any
Vendor employees, representatives or agents hired on or after the Effective Date
who have access to, or may have access to, any Purchaser facility for the
purpose of delivering, maintaining, servicing, or removing equipment and/or
Products, to ensure such employees: (i) are not currently excluded, debarred or
otherwise ineligible to participate in any Federal Healthcare Program or the
healthcare program of any state in which such employee will be providing
services for a Purchaser; (ii) have not been convicted of a criminal offense
related to the provision of healthcare items or services but have not yet been
excluded; (iii) have not been convicted of any felony; (iv) as discovered
through any background check or based upon Vendor’s knowledge, have not been
terminated from employment by any employer or contractor for theft,
misappropriation of property, or any other potentially illegal or unethical
acts; and (v) have the appropriate 1-9 documentation. Vendor agrees not to use
any employee or potential employee failing to meet the above criteria to provide
Services to any Purchaser under this Agreement. Any breach of this Section 14.7
shall give HPG the right to terminate this Agreement immediately.

 

  14.8. Vendor Relations Policy. Vendor acknowledges that HPG has a Vendor
Relations Policy relating to ethics and compliance issues between suppliers and
HPG, and that it can access such policy through the internet at:

www.hpgnews.com/conduct/ven/hpg.002.pdf

If Vendor becomes aware of any action by any HPG employee or representative,
which is not consistent with the provisions of Section 14.6 or of the Vendor
Relations Policy referenced above, Vendor shall so advise the Compliance Officer
for HPG either by phone to 615-344-3037, or in writing to HPG’s principal place
of business, or by calling HPG’s Ethics Hotline at 1-800-455-1996.

 

  14.9. Potential Conflicts. Vendor agrees to notify any Purchasers or potential
Purchasers of any potential conflict of interest between employees and
representatives of Vendor selling Products and any Purchasers or their
employees, representatives or independent contractors (including physicians)
possibly involved in the purchasing decision process.

 

  14.10. Industry Code of Conduct. Vendor acknowledges that it subscribes to and
follows the Advanced Medical Technology Association (“AdvaMed”) Code of Conduct,
which can be found at http://www.advamed.org. If Vendor is not a member of
AdvaMed, Vendor represents that it is aware of the Code of Conduct for AdvaMed
and agrees that its employees and representatives shall comply with such Code of
Conduct.

 

15.0 Merger of Terms

 

  15.1.1

Entire Agreement; Prior Agreement. This Agreement constitutes the entire
agreement between the Parties and, as of the Effective Date, this Agreement
terminates and replaces

 

Page 25 of 31



--------------------------------------------------------------------------------

  any existing agreement between HPG and Vendor (the “Prior Agreement”) for
purchases of products and services comparable to Products and Services by
Purchasers. This Agreement shall exclusively govern the purchases of Products
and/or Services that occur during the Term.

 

  15.2. Other Documents. The terms of any purchase order issued by a Purchaser
shall not apply to purchases of Products and Services hereunder, except as
necessary to designate specific Products and Services, quantities, delivery
dates, and other similar terms that may vary from order to order; the terms of
this Agreement, to the extent applicable, shall be deemed incorporated in such
purchase orders. The terms and conditions contained in any invoice, bill of
lading, or other documents supplied by Vendor are expressly rejected and
superseded by this Agreement and shall not be included in any contract with a
Purchaser. No commitment form, standardization incentive program
acknowledgement, or any other document shall be required by Vendor to be signed
by a Purchaser to purchase Products and/or Services under this Agreement, unless
expressly stated herein or later approved in writing by HPG. Any change to such
documents that are attached to this Agreement shall first be approved in writing
by HPG.

 

  15.3. Conflicts. If any conflict arises between the terms herein and the terms
of any Exhibit hereto. the priority for control, from first to last priority,
shall be Exhibit B, Exhibit A, the terms herein, and then any other Exhibit
(excluding Exhibit D). The terms of this Agreement shall take priority over any
conflicting terms contained in any Vendor Product warranty, whether referenced
herein, attached to this Agreement, included with any Product sold by Vendor, or
included as part of any facility agreement between Vendor and a Purchaser. The
terms of this Agreement shall take priority over the terms of any facility
agreement, commitment form, standardization incentive program acknowledgement,
or other similar form signed by a Purchaser, unless such document expressly
states otherwise and has been approved in writing by HPG.

 

  15.4. Communication of Contract Terms. Exhibit D attached to this Agreement is
a summary for use by HPG in communicating the business terms of this Agreement
to Participants and Purchasers. The Parties agree that the content of Exhibit D
shall have no legal effect and is only for informational purposes.

 

16.0 Modifications of Terms.

 

  16.1. Amendments. Subject to Section 16.2, this Agreement, as executed and
approved, shall not be modified except by written amendment signed by the
Parties hereto expressly stating an intent to modify the terms of this
Agreement.

 

  16.2. Exhibit A Revisions. The following described informal amendment process
for revising Exhibit A may be used by the Parties in place of signing a formal
amendment to this Agreement only when revising catalog numbers for Products
(“Exhibit A Revisions”). Exhibit A Revisions shall be implemented by
transmission or delivery by an authorized representative of one Party of a
document expressly stating the desired Exhibit A Revisions and a return
transmission or delivery by an authorized representative of the other Party of
its consent to such Exhibit A Revisions. The effective date of such Exhibit A
Revisions shall be mutually agreed upon by the Parties. For purposes of
clarification, a formal amendment shall be required for any price changes,
Product additions and/or deletions, modifications to the Products, or an
extension of the Term, as well as for any modifications to the terms of this
Agreement.

 

Page 26 of 31



--------------------------------------------------------------------------------

17.0 Minority and Women Owned Business Enterprises

 

  17.1. Policies. HPG and Vendor acknowledge their respective corporate policies
and practices to not only encourage, but to expand the participation of Minority
and Women Owned Business Enterprises (“MWBEs”) in their procurement processes
and their desire to work together to encourage the use of MWBEs in fulfillment
of their obligations under this Agreement. As used in this Agreement, MWBEs
shall be defined to include any company certified as a minority or woman owned
business by the National Minority Supplier Development Council or any local
affiliates thereof, or any federal, national, state, municipal, or local
agencies that certify minority and/or women owned businesses in accordance with
PL. 95-507.

 

  17.2. Contracting with MWBEs. Vendor recognizes and acknowledges that, in
conjunction with HPG’s efforts to involve MWBEs in its contracting process, HPG
may enter into purchasing agreements with MWBEs that will enable Participants to
purchase supplies and/or equipment comparable to the Products hereunder. In such
event, notwithstanding any other terms of this Agreement to the contrary, the
Parties agree that if HPG enters into any such agreement(s) with any MWBEs, such
will not be deemed to be a breach of this Agreement by HPG, nor will any
purchases by Participants or their Affiliates from MWBEs be deemed to be a
breach of this Agreement or any agreement hereunder between Vendor and a
Purchaser.

 

  17.3. Reporting of MWBE Activity. Each quarter, Vendor shall identify and
report in writing to HPG all MWBE activities in which it participates,
specifically identifying such activities and purchases relating to Products and
Services obtained under this Agreement (“MWBE Report”). These reports shall be
submitted using the format shown on Exhibit C of this Agreement. MWBE Reports
shall be submitted even if no dollars have been expended for MWBE activities
during the applicable reporting period. Vendor shall report only those
activities related to goods and services necessary for and directly related to
the fulfillment of Vendor’s obligations under this Agreement. Vendor shall
identify in such reports any MWBE subcontractors used during the reporting
period. The MWBE contact for Vendor shall be the person listed in Exhibit B. All
MWBE Reports shall be sent to:

Director of Business Diversity

HealthTrust Purchasing Group

155 Franklin Road, Suite 300

Brentwood, TN 37027

 

18.0 Notices

Notices under this Agreement shall all be in writing, shall be effective upon
receipt and shall be sent by any of the following methods (i) facsimile or
e-mail with return facsimile or e-mail acknowledging receipt; (ii) United States
Postal Service certified or registered mail with return receipt showing receipt;
(iii) courier delivery service with proof of delivery; or (iv) personal
delivery. Either Party may change the name and address of any of its designated
recipients of

 

Page 27 of 31



--------------------------------------------------------------------------------

notices by giving notice as provided for herein. Notices to Vendor shall be sent
to the person at the address listed in Exhibit B. Unless stated otherwise in
this Agreement, notices to HPG shall be sent as follows:

Vice President, Contracting and Acquisition Management

HealthTrust Purchasing Group, LP

155 Franklin Road, Suite 400

Brentwood, Tennessee 37027

 

19.0 New Technology

During the Term, if any new product or new technology related to Products (each,
a “New Technology Product”) becomes available from any source including Vendor,
HPG shall have the right to evaluate and ultimately contract with Vendor or
another supplier so that HPG can offer New Technology Products to Participants.
A product that (i) offers significant technological advancements; (ii) would
significantly improve clinical outcomes or patient care; or (iii) would
significantly streamline work processes, as compared to existing Products, may
qualify as a New Technology Product. Vendor shall provide HPG with the first
opportunity to purchase, at discounts comparable to those applicable to Products
under this Agreement, New Technology Products offered by Vendor and not
referenced in Exhibit A, and shall notify HPG of such at least thirty (30) days
prior to New Technology Products being made available for purchase. Vendor shall
complete any requested documentation and meet with HPG to provide required
product information to HPG and its clinical committees prior to the New
Technology Product being made available to Participants for purchase. HPG shall
offer Vendor equal consideration and review for potential supply commitments for
New Technology Products. If HPG enters into any national or group agreement for
Participants to purchase a New Technology Product from a source other than
Vendor, neither such agreement nor the purchase of the New Technology Product
(by itself) shall constitute a breach of this Agreement or failure by HPG or
Purchasers to meet the purchasing requirements under this Agreement or any
agreement hereunder between Vendor and a Purchaser.

 

20.0 Contracting for Environmentally Acceptable Products.

Vendor recognizes and acknowledges that, in conjunction with HPG’s efforts to
make environmentally acceptable products available to Participants, if the
disclosures in Exhibit E indicate that any of the Products contain any of the
materials listed in Section 9.2, then HPG may enter into purchasing agreements
with suppliers that will enable Participants to purchase alternative products
comparable to such Products that do not contain such materials. In such event,
notwithstanding any other terms of this Agreement to the contrary, the Parties
agree that if HPG enters into any such agreement(s), such will not be deemed to
be a breach of this Agreement by HPG, nor will any purchases by Participants or
their Affiliates from these alternate sources be deemed to be a breach of this
Agreement or any agreement hereunder between Vendor and a Purchaser.

 

21.0 Miscellaneous

 

  21.1.

Publicity. No advertisement, solicitation, or public announcement of the
existence of this Agreement or the relationship created hereby may be made by
either Party, unless such Party is required by law to do so. In such event, the
text of any proposed announcement

 

Page 28 of 31



--------------------------------------------------------------------------------

  should be first submitted in writing in accordance with Section 18.0 or
Exhibit B (Vendor contact information). Any violation of this provision shall be
considered a material breach of this Agreement, conferring on the non-breaching
Party the right to terminate this Agreement immediately without any right of the
breaching Party to cure such breach.

 

  21.2. Assignment. Neither Party shall assign this Agreement in whole or in
part, nor subcontract its obligations hereunder, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Any assignment or subcontract without such prior consent shall be void and have
no effect. Notwithstanding the foregoing, either Party may assign, without
obtaining consent from the other Party, in whole or in part, its rights and
obligations under this Agreement (i) to any entity which is an Affiliate of the
assigning Party; or (ii) to a successor entity of the assigning Party as part of
an internal reorganization of such Party which results in the assigning Party
being organized in one or more different legal entities or any other corporate
form(s), whether through conversion, merger, or otherwise. Subject to the
foregoing, all terms, conditions, covenants and agreements contained herein
shall inure to the benefit of and be binding upon any successor and any
permitted assignees of the respective Parties hereto. It is further understood
and agreed that consent by either Party to such assignment in one instance shall
not constitute consent by the Party to any other assignment.

 

  21.3. Severability. If any provision of this Agreement should for any reason
be held invalid, unenforceable or contrary to public policy, the remainder of
the Agreement shall remain in full force and effect notwithstanding.

 

  21.4. Waivers. The waiver of any provision of this Agreement or any right,
power or remedy hereunder shall not be effective unless made in writing and
signed by both Parties. No failure or delay by either Party in exercising any
right, power or remedy with respect to any of its rights hereunder shall operate
as a waiver thereof.

 

  21.5. Governing Law.

 

  21.5.1 The performance of Vendor and HPG under this Agreement shall be
controlled and governed by the laws of the State of Tennessee, excluding
conflicts of law provisions. Jurisdiction and venue for any dispute between
Vendor and HPG concerning this Agreement shall rest exclusively within the state
and federal courts of Davidson County, Tennessee. Each of Vendor and HPG hereby
waives all defenses of lack of personal jurisdiction and forum non conveniens
related thereto.

 

  21.5.2 The performance of Vendor and any Purchaser under this Agreement shall
be controlled and governed by the laws of the state in which Purchaser is
located. Jurisdiction and venue for any dispute between Vendor and any Purchaser
concerning this Agreement shall rest exclusively in a court of competent
jurisdiction located in the county and state in which such Purchaser is located.
Each of Vendor and Purchaser hereby waives all defenses of lack of personal
jurisdiction and forum non conveniens related thereto.

 

  21.6.

Headings; Interpretations. The descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction

 

Page 29 of 31



--------------------------------------------------------------------------------

  of any provision hereof. In this Agreement, unless the context otherwise
requires, (i) the term “days” means calendar days; and (ii) the term “including”
shall mean, “including, without limitation.”

 

  21.7. Counterparts. This Agreement may be executed by the Parties hereto
individually or in any combination, in one or more counterparts, each of which
shall be an original and all of which shall together constitute one and the same
agreement. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in portable document format (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same force and effect as physical
execution and delivery of the paper document bearing the original signature.

 

  21.8. Vendor Name and Logos. Vendor hereby authorizes HPG to use Vendor’s
names and logos, as provided by Vendor to HPG, on HPG’s proprietary website and
other HPG publications for Participants.

[Signature Page Follows]

 

Page 30 of 31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby indicate their acceptance of the terms of
this Agreement by the signatures of their authorized representatives.

 

HealthTrust Purchasing Group, LP:     Vendor: Cardiovascular Systems, Inc

a Delaware limited partnership

by CMS GP, LLC

a Delaware limited liability company

its general partner

      By:  

/s/ Edward T. Jones

    By:  

/s/ Jim Flaherty

Name:  

Edward T. Jones

    Name:  

Jim Flaherty

Title:  

VP/COO

    Title:  

Chief Administrative Officer

Date:  

6/29/11

    Date:  

May 1, 2011

 

Page 31 of 31



--------------------------------------------------------------------------------

Exhibits

 

A. Products and Services with Prices

 

B. Specific Purchasing Terms

 

C. Supplier Diversity Subcontracting Report

 

D. Communication of Contract Terms

 

E. Environmental Disclosure Chart



--------------------------------------------------------------------------------

Exhibit A

HealthTrust Purchasing Group

Purchasing Agreement

No. 4037

Vendor: Cardiovascular Systems Inc

Date: July 15, 2011

Products and Services with Prices

 

Mfr Catalog Number

  

ShortDescription

  

UOM

  

UOM
Factor

  

Price

DB-SC-200L

   2.00mm Solid Crown 70 Grit    EA    1    [*******]*

DB-SC-225L

   2.25mm Solid Crown 70 Grit    EA    1    [*******]*

DB-150L

   1.50mm Classic Crown    EA    1    [*******]*

DB-SC30-200

   2.00mm Solid Crown 30 Grit    EA    1    [*******]*

DB-200L

   2.00mm Classic Crown    EA    1    [*******]*

DB-SC30-225

   2.25mm Solid Crown 30 Grit    EA    1    [*******]*

DB-SC30-150

   1.50mm Solid Crown 30 Grit    EA    1    [*******]*

DB-125L

   1.25mm Classic Crown    EA    1    [*******]*

DB-SC-150L

   1.50mm Solid Crown 70 Grit    EA    1    [*******]*

DB-175L

   1.75mm Classic Crown    EA    1    [*******]*

DB-SC-175L

   1.75mm Solid Crown 70 Grit    EA    1    [*******]*

DB-SC30-175

   1.75mm Solid Crown 30 Grit    EA    1    [*******]*

VPR-SLD

   ViperSlide Lubricant    SLEEVE    5    [*******]*

VPR-TRK

   ViperTrack Radiopaque Tape    CASE    50    [*******]*

VPR-GW-17

   ViperWire Advance .017 Tip    BOX    5    [*******]*

VPR-CDY

   Wire Management System    BOX    10    [*******]*

PAGH18M371

   Asahi Treasure 12, Peripheral Guide Wire, 180 cm    BOX    5    [*******]*

PAGH18M370

   Asahi Treasure 12, Peripheral Guide Wire, 180 cm    BOX    5    [*******]*

VPR-GW-14

   ViperWire Advance .014 Tip    BOX    5    [*******]*

VPR-TRK 20

   Viper Track Radiopaque Tape    BOX    20    [*******]*

DBG-SCT30-125

   Predator 30 Grit 1.25 Crown    EA    1    [*******]*

 

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

Page A-1



--------------------------------------------------------------------------------

Mfr Catalog Number

  

ShortDescription

  

UOM

  

UOM
Factor

  

Price

DBG-SCT30-150

   Predator 30 Grit 1.50 Crown    EA    1    [*******]*

DBG-SCT30-175

   Predator 30 Grit 1.75 Crown    EA    1    [*******]*

DBG-SCT30-200

   Predator 30 Gil 2.00 Crown    EA    1    [*******]*

DBG-SCT30-225

   Predator 30 Grit 2.25 Crown    EA    1    [*******]*

PAGH18M070

   Asahi Astato 12, Peripheral Guide Wire, 300 cm    BOX    5    [*******]*

PAGH18M071

   Asahi Astato 12, Peripheral Guide Wire, 180 cm    BOX    5    [*******]*

 

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

Page A-2



--------------------------------------------------------------------------------

Exhibit B

HealthTrust Purchasing Group

Purchasing Agreement

No. 4037

Vendor: Cardiovascular Systems Inc

Date: July 15, 2011

Specific Purchasing Terms

 

Product

  

Award Basis

Orbital Atherectomy Catheters & Accessories    Dual Source

 

Effective Date:   July 15, 2011 Expiration Date:   July 31, 2014
Prior Agreement:  

The prior agreement with Vendor dated N/A is replaced by this Agreement upon the
Effective Date, as provided in Section 15.1.

GPO Fees:

[*******]* percent ([*******]*%)

Value Adds:

The value of any additional product or service provided by Vendor to Purchasers
may be considered to be an additional discount, rebate or other reduction in
price to the Products and/or Services obtained under the Agreement. Purchasers
may have an obligation to disclose and/or appropriately reflect any such
discounts, rebates or price reductions in any costs claimed or charges made to
Medicare, Medicaid, or health insurers requiring disclosure. Vendor agrees to
provide estimates of the value of such additional products or services to
Purchasers upon request.

Product Warranty Duration:

Two years from date of purchase

Market Level Pricing:

If the award basis stated above for any Product is other than Sole Source,
Vendor acknowledges that if any Participant is able to commit a selected group
of its Affiliated Purchasers to purchase from Vendor on a higher commitment
basis (either by market share percentage or award basis), or to otherwise
provide value to Vendor, then Vendor agrees to provide mutually acceptable
reduced prices for Products for such Purchasers (“Committed Purchasers”). In
each such event, HPG, Vendor, and the Participant shall enter into an amendment
to this Agreement specifically for such Committed Purchasers, which shall state
the reduced prices for Products and other applicable terms, and shall list the
Committed Purchasers that

 

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

Page B-1



--------------------------------------------------------------------------------

are eligible for such prices, subject to any applicable commitment stated
therein. Except as modified by such amendment, the terms of this Agreement shall
apply to purchases of Products by Committed Purchasers, and such purchases shall
be deemed to have been made under this Agreement. If the Committed Purchasers
fail to meet any agreed upon commitments, Vendor’s sole remedy shall he to
terminate the applicable amendment and move the Committed Purchasers to the
prices applicable under this Agreement. Vendor acknowledges that if a competing
vendor enters into a similar amendment with Purchasers for Products, such
Purchasers may be obligated to purchase from the competing vendor and may not be
obligated to purchase Products under this Agreement from Vendor. The terms of
this Agreement shall control in the event of any conflict with the terms of any
such amendment.

Ordering Process:

[Check the applicable boxes.]

 

¨ Internet

 

¨ EDI

 

x Purchase Order

 

¨ Verbal

 

x Facsimile

 

x Other- email

 

¨ Not applicable; Product only available from Distributors

Ordering Point:

[Check the applicable box.]

 

x Vendor Direct only

 

¨ Distributor only

 

¨ Either Vendor Direct or Distributor

F.O.B. Designation:

Shipments as a result of orders filled by Vendor shall be:

[Check the applicable box.]

 

¨ F.O.B. Origin

 

x F.O.B. Destination

Delivery Time:

Seven (7) calendar days from receipt of order.

Required Fill Rate:

Ninety-five percent (95%).

Payment Terms:

Net due thirty (30) days from the latter of receipt of invoice or receipt of
Product.

 

Page B-2



--------------------------------------------------------------------------------

Freight / Shipping Charges:

Freight/shipping charges are not included in the Product price and shall be
“prepaid” by Vendor and added to the invoice as a separate line item that is
identified as either a “freight” or “shipping” charge. The freight/shipping
charge shall not include any additional amounts for shipping for which Vendor is
responsible pursuant to Sections 7.2 and 7.3 of the Agreement. Purchaser is
obligated to pay additional freight/shipping charges for any shipment where
Purchaser requests a delivery period shorter than that stated in this Agreement.

Membership Service Fee

If Vendor fails to list a new entity as a Purchaser or to permit any entity on a
Participant list to make purchases hereunder within five (5) business days
following the seventh (7th) and the twenty-first (21st) day of each month as
required in Section 2.3, then HPG shall have the right to assess Vendor, and
Vendor shall pay upon being invoiced, the following membership service fee for
each Purchaser not properly listed (“Membership Service Fee”): $500.00 per
Purchaser.

Product Discrepancy Fee

Vendor agrees to pay HPG a research fee (“Product Discrepancy Fee”) in the
following amount for each Product information discrepancy HPG is required to
resolve with Vendor and/or any Distributor, if the result of such research is
that Vendor failed to provide either HPG or the Distributor with the correct
Product information, including prices: $250.00 per Product researched.

Performance Requirements:

Vendor agrees that all Products identified in Exhibit A have been included in
this Agreement based upon manufacturer requirements and Product specifications
agreed upon by the Parties as of the Effective Date. Vendor further agrees that,
without the prior written consent of the HPG or the applicable Purchaser, Vendor
will not change either (i) the manufacturer or source of any Product components,
or (ii) the Product specifications in a manner that would materially affect the
specifications or functionality of the Product as of the Effective Date. If
Vendor fails to obtain such consent upon any such change, Vendor agrees to the
following:

 

1) Contracted pricing for the identified Product(s) will not be increased under
any circumstances; and

 

2) Each Purchaser shall have the right to procure the identified Product(s) from
another source without any penalty and will continue to be in compliance with
all terms and conditions of this Agreement and any agreement with Vendor under
this Agreement; and

 

3) HPG has the right to either (a) remove the identified Product(s) from this
Agreement or (b) reduce the award basis and contract with an alternative
supplier for the applicable product category.

Training, Repair, Safety:

[For each item indicate whether Vendor is to provide it or that it is not
applicable by entering “NA”

Operator Training to be provided to each Purchaser by Vendor: YES

Preventative maintenance and repair instruction to be supplied to each Purchaser
by Vendor: YES

 

Page B-3



--------------------------------------------------------------------------------

Repair and replacement parts lists, ordering instructions, and alternative
sources of parts to be supplied to each Purchaser by Vendor: NA

Material Safety Data Sheets (“MSDS”) for all material/chemical Product purchases
in compliance with OSHA standards and those of any other applicable federal,
state or local law or regulation to be provided to each Purchaser by Vendor: N/A

Vendor Contacts for Notices:

Vendor’s MWBE Contact:

Cardiovascular Systems Inc, Attn: Customer Service

Tel: 877-274-0901, Fax: 612-677-3355, Email: customerservice@csi360.com

Address: 651 Campus Drive, St. Paul, MN 55112

Vendor’s contact for notices under the Agreement:

Cardiovascular Systems Inc, Attn: Customer Service

Tel: 877-274-0901, Fax: 612-677-3355, Email: customerservice@csi360.com

Address: 651 Campus Drive, St. Paul, MN 55112

Initial:

HPG                    

Vendor                    

 

Page B-4



--------------------------------------------------------------------------------

Exhibit C

HealthTrust Purchasing Group

Purchasing Agreement

No. 4037

Vendor: Cardiovascular Systems Inc

Date: July 15, 2011

Supplier Diversity Subcontracting Report

Vendor Name: Cardiovascular Systems Inc

Reporting Period: (Qtr. of Yr.)

List each MWBE Subcontractor (Name/Address/Phone) and provide the following for
each:

 

  •  

Minority/Woman Owned Business (use Diversity Codes listed below)

 

  •  

Applicable HPG Agreement No.

 

  •  

Products/Services Provided

 

  •  

Spend (state applicable period)

Total Spend for all MWBE activity: NA

Diversity Codes:

 

  •  

MBE (Minority Business Enterprise)

 

  •  

African

 

  •  

Hispanic

 

  •  

Native

 

  •  

Asian-Pacific & Hasidic Jewish Americans

 

  •  

WBE (Women Business Enterprise)(Non-minority Woman-Owned Business)

 

  •  

DIS (Disabled)

 

NOTE:

1. Do not include contractors with less than $5.000 in spend.

2. An electronic copy of a Supplier Diversity Subcontracting Report is available
upon request.

  

Submit form to:

Director of Business Diversity
HealthTrust Purchasing Group

155 Franklin Road

Suite 300

Brentwood, TN 37027

  

For questions contact:

Director of Business Diversity

 

Page C-1



--------------------------------------------------------------------------------

Exhibit D

HealthTrust Purchasing Group

Purchasing Agreement

No. 4037

Vendor: Cardiovascular Systems Inc

Date: July 15, 2011

Communication of Contract Terms

This Contract Summary Sheet has been created for communicating information on
this referenced agreement to HPG members. It is not to be considered as part of
the agreement or to have any legal effect relative to the agreement.

 

1. Types or Categories of Products (or Services) on Contract

Please list specific examples of the types of products (or services) on this
agreement.

This should not be a repeat of the contract description.

Orbital Atherectomy System- Catheters, Guide wires, and ancillary products
related to this

 

2. Customer Service Hours

What are the hours of operation of the vendor’s customer service contact?

8 am to 5 pm CST

 

3. Pricing Through Term of Agreement

Describe if the pricing is firm through the term of the agreement

Yes, pricing will be firm through the term of the agreement on the existing
products

 

4. Freight Charges, Shipping and Delivery Time Period

Describe how freight charges are billed (e.g., included in price; paid by Vendor
and added to invoice; etc.).

Freight charges are prepaid and added to the invoice

Indicate if delivery is FOB Destination or FOB Origin.

FOB Destination

What is delivery (or performance) time period from receipt of order?

7 calendar days

 

5. Rebates

Describe the rebate structure for this agreement. Do not include actual rebate
percentages.

N/A

 

6. Other Fees

Describe any other fees (besides rebates and admin fees) for this agreement.

N/A

 

Page D-1



--------------------------------------------------------------------------------

7. Warranty Policy

Describe the warranty for this agreement. Please include the warranty period.

See Section 9: duration is 2 years from date of purchase.

 

8. Order Cancellation / Return Goods Policy

Describe the order cancellation or return goods policy for this agreement.

If an order is not shipped, Vendor can accept cancellation. Any errors in order
entry or placement will also be considered grounds for return. Vendor will also
guarantee the Products against defects. Any return outside of these previously
mentioned reasons needs to be negotiated between Vendor and the contracting
party. Returns will only be accepted with the issuance of an RGA # by Vendor.

 

9. Backorder/Fill Rates

What are the back order / fill rates for this agreement?

95%

 

10. Value Added Services

Describe any value-added services for the members on this agreement.

N/A

 

11. Bulk-Buy

Describe the bulk-buy program for this agreement.

Not Applicable

 

12. Price Tiers

Not Applicable

What tier will new members be loaded to?

N/A

How will vendor decide whether facility is in compliance with tier requirements?

Not Applicable

How often does vendor review compliance?

N/A

Describe grace period for compliance, if applicable.

N/A

What notification will vendors provide before changing a member’s tier
designation?

N/A

Define each tier on this agreement, including what compliance level a member
must achieve to qualify. Please list the tiers in order from best to worst.

N/A

 

Page D-2



--------------------------------------------------------------------------------

13. Letters of Commitment (LOCs)

If this agreement requires an LOC please complete this section.

What are the benefits of signing the LOC? Please provide detail.

N/A

What is the deadline for existing members to sign the LOC?

N/A

What is the deadline for new members to sign the LOC?

N/A

If this is a tiered agreement, what tier will a member be loaded to if they do
not submit an LOC?

N/A

How often can a member submit a new LOC form with a new tier designation?

N/A

How long after the vendor receives an LOC will the distributor have pricing
loaded?

N/A

What is the cutoff period for the LOC after which a member cannot submit an LOC
or receive best tier pricing?

N/A

Should the LOC for this agreement be returned to HPG or the vendor?

N/A

Does the LOC require the signature of the vendor’s local representative?

N/A

 

14. Group Letters of Commitment

If this agreement has an option for Groups to sign an LOC complete this section.
If there is a Group LOC option on this agreement, does it have a separate LOC
form?

NA

How is a group defined for commitment to this agreement?

NA

What are the benefits of a group commitment for this agreement?

NA

Should the form be returned to HPG or the vendor?

NA

 

Page D-3



--------------------------------------------------------------------------------

15. Standardization Incentive Program (SIP)

If this agreement has a SIP, complete this section.

What are the benefits of participating for this agreement?

N/A

Should the form be returned to HPG or the vendor?

N/A

 

16. Group Standardization Incentive Program

If this agreement has a Group SIP, complete this section.

What are the benefits for a group participating for this agreement?

N/A

Should the form be returned to HPG or the vendor?

N/A

 

17. Other Forms

If this agreement has any other form, complete this section.

If there are any other types of forms that a facility might need to sign, for
example a CPRR or lease document, what are the benefits for an HPG member of
signing any other forms (aside from the LOC and/or SIP) on this agreement?

N/A

If there are any other types of forms that a facility might need to sign, for
example a CPRR or lease document, should other forms (aside from the LOC and/or
SIP) related to this agreement be submitted to HPG or the vendor?

N/A

 

18. Other Group Forms

If this agreement has any other group form, complete this section.

What are the benefits for an HPG member group of signing any other group forms
(aside from the LOC and/or SIP) on this agreement?

N/A

Should other group forms (aside from the LOC and/or SIP) related to this
agreement be submitted to HPG or the vendor?

N/A

 

19. Strategic Sourcing Opportunities

For specific HPG members

Please summarize the Strategic Sourcing opportunities for this agreement.

N/A

 

Page D-4



--------------------------------------------------------------------------------

20. Pricing Supplement

If there is capitated pricing, please provide pricing details and options.

N/A

If there are upcharges, please provide details and options.

N/A

If there are other discounts, please provide details and options.

N/A

If there are other loaner or instrument fees, please provide details and
options.

Enter your response here

If there are any other fees, please provide details and options.

N/A

 

21. Consignment Describe the consignment policy and process for this agreement.

N/A

 

22. Formulary Program Describe the formulary program for this agreement.

N/A

 

23. Trade-In Policy Describe the trade-in policy for this agreement.

N/A

 

24. Indigent Care program Summarize the indigent care program for this
agreement.

N/A

 

25. Additional Contract Information

Please provide any additional contract information you believe would be of value
to HPG membership that was not captured by any of the specific questions.

N/A

 

Page D-5



--------------------------------------------------------------------------------

Exhibit E

HealthTrust Purchasing Group

Purchasing Agreement

No. 4037

Vendor: Cardiovascular Systems Inc

Date: July 15, 2011

Environmental Disclosure Chart

Instructions - Complete answers for each category of Products under this
Agreement.

Designate by “Y” or “N” if the Products to be considered for contract inclusion
in the below product category(s) meet the criteria for the corresponding
environmental categories.

By indicating “Y”, Vendor certifies that the Products meet the criteria set
forth in the attached definition for that designation. Attach supporting
documentation if available.

 

Environmental Categories

 

Product
Category A

 

Product
Category B

        Catheters/Wires   Lubricant     Compostable   N   N   EcoLogo certified
  N   N   Energy Star-qualified   N   N   FEMP-designated   N   N   Green Seal
certified   N   N   Low/No Volatile Organic Compounds   N   N   Packaging Take
Back/Reuse Program   N   N   Product Take Back Program   N   N   Recyclable   N
  N   Recycled Content Product   N   N   Remanufactured or eligible   N   N  
Reprocessed or eligible   N   N   Reusable   N   N  

 

Page E-1



--------------------------------------------------------------------------------

Designate by “Y” or “N” if the Products to be considered for contract inclusion
in the below product category(s) contain the corresponding materials.

By indicating “N”, Vendor certifies that the Products do not contain the
specific material as set forth in the attached detailed definitions. Attach
supporting documentation if available.

 

Materials

 

Product
Category A

 

Product
Category B

        Catheters/Wires   Lubricant     Carcinogens   N   N   DEHP, or 2
di-ethyl hexyl phthalate   N   N   Halogenated Organic Flame Retardants   N   N
  Latex   N   N   Lead   N   N   Mercury   N   N   Persistent Bioaccumulative
Toxins   N   N   Polyvinyl Chloride   Y   N   Reproductive Toxins   N   N  

http://www.practicegreenhealth.org/pubs/epp/HealthTrustDefinitions.pdf

 

Page E-2



--------------------------------------------------------------------------------

Amendment to Purchasing Agreement

Agreement No. HPG-4037

Vendor: Cardiovascular Systems, Inc.

Agreement Date: July 15, 2011

Amendment Date: July 15, 2011

Effective as of July 15„ 2011, HealthTrust Purchasing Group, L.P., a Delaware
Limited Partnership, having its principal place of business at 155 Franklin
Road, Suite 400, Brentwood, Tennessee 37027 (hereinafter referred to as “HPG”),
and Cardiovascular Systems Inc, (hereinafter referred to as “Vendor”), having
its principal place of business at 651 Campus Drive, St. Paul, MN 55112, hereby
agree to amend their Purchasing Agreement dated July 15, 2011 for Orbital
Atherectomy (the “Agreement”), as follows:

1. Definitions. The capitalized terms in this Amendment shall have the meaning
designated in the Agreement unless otherwise expressly provided herein.

2. Products and Pricing. Exhibit A to the Agreement is hereby amended as stated
on Exhibit A attached hereto and dated as of the effective date of this
Amendment.

3. All references to the address for HPG are hereby revised to read:

155 Franklin Road, Suite 400

Brentwood, TN 37027

4. Except as expressly amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereby indicate their agreement to the terms of
this Amendment by the signatures of their authorized representatives.

 

HealthTrust Purchasing Group, L.P.:     Vendor: By its general partner CMS GP,
LLC     Cardiovascular Systems, Inc. By:  

/s/ Fred Keller

    By:  

/s/ James E. Flaherty

Name:  

Fred Keller

    Name:  

James E. Flaherty

Title:  

VP, CAM

    Title:  

CAO

Date:  

6-23-11

    Date:  

5-31-11



--------------------------------------------------------------------------------

Exhibit A

to

Amendment Dated: July 15, 2011

for

Purchasing Agreement No. HPG-4037

Vendor: Cardiovascular Systems, Inc.

Agreement Date: July 15, 2011

Product Adds

 

Manufacturer Catalog#

  

Long Description

   UOM    UOM
Factor   

HPG Price

DBE-150

  

Orbital Atherectomy Catheter- 1.50mm

Classic Crown Stealth

   EA    1    [*******]*

PRD-SC30-125

  

Orbital Atherectomy Catheter- 1.25mm

Predator Crown Stealth

   EA    1    [*******]*

PRD-SC30-200

  

Orbital Atherectomy Catheter- 2.00mm

Predator Crown Stealth

   EA    1    [*******]*

SIP-3000

   Saline Infusion Pump    EA    1    [*******]*

 

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.